 
DATED as of the 13th day of May, 2011
 
 
BETWEEN
 
 
THE VENDORS
 
- and -
 
GILLES MAZOYER
 
- and -
 
7834080 CANADA INC.
 
 

--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FMC LAW
 
1 Place Ville Marie
39th Floor
Montréal (Québec) H3B 4M7
  

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

1.      INTERPRETATION
2
   
1.1
Definitions.
2
     
1.2
Preamble
11
     
1.3
Governing Law; Attornment
11
     
1.4
Entire Agreement; Amendment
11
     
1.5
Calculation of Time
12
     
1.6
Performance on Holidays
12
     
1.7
Waiver of Rights
12
     
1.8
Tender
12
     
1.9
Severability
12
     
1.10
Conflict
12
     
1.11
Consents and Approvals
13
     
1.12
Recourses Cumulative
13
     
1.13
Additional Rules of Interpretation
13
     
1.14
Schedules, Exhibits and Appendices
14
      2.      PURCHASE AND SALE OF SHARES, PURCHASE PRICE AND RELATED MATTERS
16
   
2.1
Purchase and Sale of the Purchased Shares
16
     
2.2
Purchase Price
16
     
2.3
Payment of Purchase Price
16
     
2.4
Closing Financial Statements
16
     
2.5
Adjustment
17
     
2.6
Allocation of Purchase Price
18
     
2.7
Delivery of Securities Certificates
18
     
2.8
Place of Closing
18
      3.      REPRESENTATIONS AND WARRANTIES
18
   
3.1
Representations and Warranties
18
     
3.2
Representations and Warranties with respect to the Purchaser
39
     
3.3
Non-Waiver
40
     
3.4
Survival of Representations and Warranties of the Vendors
40

   
 
 

--------------------------------------------------------------------------------

 
  
3.5
Survival of Representations and Warranties of the Purchaser
41
      4.      OTHER COVENANTS OF THE PARTIES
41
   
4.1
Covenants of the Vendors
41
     
4.2
Covenants of the Purchaser
45
     
4.3
Mutual Covenants
46
      5.      CONDITIONS OF CLOSING
46
   
5.1
Conditions for the Benefit of the Purchaser
46
     
5.2
Conditions for the Benefit of the Vendors
49
     
5.3
Waiver
51
     
5.4
Failure to Satisfy Conditions
51
      6.      INDEMNIFICATION
51
   
6.1
Indemnification by the Vendors
51
     
6.2
Indemnification by the Purchaser
52
     
6.3
Agency for Representatives
53
     
6.4
Notice of Third Party Claims
53
     
6.5
Defence of Third Party Claims
53
     
6.6
Assistance for Third Party Claims
53
     
6.7
Settlement of Third Party Claims
54
     
6.8
Direct Claims
54
     
6.9
Failure to Give Timely Notice
54
     
6.10
Reductions and Subrogation
54
     
6.11
Payment and Interest
55
     
6.12
Maximum/Minimum Limitation
55
     
6.13
Additional Rules and Procedures
55
     
6.14
Set-Off
55
     
6.15
Cumulative Recourses
55
      7.     RETURNS
56
   
7.1
Customer Claim
56
     
7.2
No Claim Made
56
      8.      RESTRICTIVE COVENANTS
56
   
8.1
Experience
56
     
8.2
Confidential Information
56

  
 
- ii -

--------------------------------------------------------------------------------

 
 
8.3
Territory
57
     
8.4
Non-Competition
57
     
8.5
Non-Solicitation
57
     
8.6
Employees
57
     
8.7
Interference
58
     
8.8
Confidentiality
58
     
8.9
Duration
58
     
8.10
Acknowledgements
58
     
8.11
Recourses
59
     
8.12
Enforceability
59
      9.      MISCELLANEOUS
60
   
9.1
Vendors’ Representative
60
     
9.2
Further Assurances
61
     
9.3
Public Announcements
61
     
9.4
Notices
62
     
9.5
Time of the Essence
63
     
9.6
Costs and Expenses
63
     
9.7
Effect of Closing
63
     
9.8
Counterparts
63
     
9.9
Assignment
64
     
9.10
Parties in Interest
64
     
9.11
Third Parties
64
     
9.12
Commission
64
     
9.13
Language
64

 
 
- iii -

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT dated the 13th day of May, 2011
 
BETWEEN:
 
FIDUCIE FAMILIALE MAZOYER, a trust formed under the laws of the Province of
Québec (“Fiducie Mazoyer”) represented herein per GILLES MAZOYER and CARL
BOUCHARD (the “Trustees”), es qualité as trustees of Fiducie Mazoyer;
 
- and -
 
BON-ANGE INC., a corporation incorporated under the Companies Act (Quebec) and
now governed by the Corporations Act (Quebec) (“BAI”);
 
- and -
 
GILLES MAZOYER, an individual domiciled and resident in the Province of
Québec (“Mazoyer”);
 
(Fiducie Mazoyer, Mazoyer and BAI are hereafter collectively referred to as the
“Vendors” and, individually, a “Vendor”)
 
- and -
 
7834080 CANADA INC., a corporation incorporated and governed by the Canada
Business Corporations Act (the “Purchaser”)
 
PREAMBLE
 
WHEREAS the Vendors are the registered owners and have the rights to transfer
the Purchased Shares (as defined below) in the capital of Bemag Transformer Inc.
 
WHEREAS Mazoyer is the sole director and officer of BAI and a trustee of Fiducie
Mazoyer, and the President of the Corporation.
 
WHEREAS the Vendors are appointing pursuant to this Agreement the Vendors’
Representative (as defined below) to receive payments from the Purchaser to the
Vendors, send and receive notices and perform such other functions as set forth
in this Agreement.
 
WHEREAS the Purchaser wishes to purchase and each of the Vendors wishes to sell
the Purchased Shares, upon, and subject to, the terms and conditions hereinafter
set forth.
 
NOW THEREFORE in consideration of the mutual agreements hereinafter set out and
of other consideration (the receipt and sufficiency of which are acknowledged by
each Party), the Parties agree as follows:
   
 
 

--------------------------------------------------------------------------------

 
 
1. 
INTERPRETATION

 
1.1
Definitions.

 
In this Agreement:
 
1.1.1
“Accounting Records” means all of the books of account, accounting records and
other financial data and information of the Corporation and includes all
records, data and information stored electronically, digitally or on computer
related media;

 
1.1.2
“Accounts Receivable” means any and all trade and other accounts receivable of
the Corporation;

 
1.1.3
“Adjustment” has the meaning set out in Section 2.5;

 
1.1.4
“Adjustment Summary” has the meaning set out in Section 2.4, a form of which is
attached as Exhibit 2.4;

 
1.1.5
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with that
other Person.  For purposes of this definition, a Person “controls” another
Person if that Person directly or indirectly possesses the power to direct or
cause the direction of the management and policies of that other Person, whether
through ownership of securities, by contract or otherwise and “controlled by”
and “under common control with” have similar meanings;

 
1.1.6
“Agreement” means this Share Purchase Agreement and all Schedules and Exhibits
attached hereto;

 
1.1.7
“Applicable Law” means, in respect of any Person, property, transaction or
event, any domestic or foreign statute, law (including the common law),
ordinance, rule, regulation, treaty, restriction, regulatory policy, standard,
code or guideline, by-law (zoning or otherwise) or Order and directives,
policies, guidelines, standards, requirements, notices and protocols that
applies in whole or in part to such Person, property, transaction or event;

 
1.1.8
“BAI Shares” means the 3 250 000 Class “D” and 200 Class “C” Shares in the
capital of the Corporation;

 
1.1.9
“Bargaining Unit” means the Corporation’s bargaining unit represented by
SYNDICAT QUÉBÉCOIS DES EMPLOYÉES ET EMPLOYÉS DE SERVICE, SECTION LOCALE 298
(FTQ) and covering the unionized Employees of the Corporation under the
Collective Agreement;

 
1.1.10
“Books and Records” means the Accounting Records and all books, records, books
of account, sales and purchase records, lists of suppliers and customers, credit
and pricing information, personnel and payroll records, production, inventory
and accounts receivable data, tax records, environmental reports, list of
potential customers, business reports, marketing and advertising materials,
formulae, business, engineering and consulting reports and research and
development information and plans and projections of or relating to the
Corporation, and all other documents, files, records, maps, site plans, surveys,
soil and substratum studies, as–built drawings, appraisals, electrical and
mechanical plans and studies, correspondence, and other data and information,
financial or otherwise, which are relevant to the Corporation, as applicable,
including all data and information stored electronically, digitally or on
computer related media;

  
 
- 2 -

--------------------------------------------------------------------------------

 
  
1.1.11
“Building” means the land and buildings bearing civic address 33 Racine, Farnham
(Quebec) and currently owned by the Building Owner;

 
1.1.12
“Building Owner” means Mazoyer;

 
1.1.13
“Business” means the type of business carried on by the Corporation immediately
prior to the Closing Date, which consists of designing, producing and selling
medium and high voltage transformers and line reactors;

 
1.1.14
“Business Day” means any day other than a Saturday, Sunday or any statutory
holiday in the Province of Québec;

 
1.1.15
“Claim” means any act, omission or state of facts, and any Legal Proceeding,
assessment, judgment, settlement or compromise relating thereto, which may give
rise to a right to indemnification under Sections 6.1 or 6.2;

 
1.1.16
“Closing” means the completion of purchase and sale of the Purchased Shares by
the Purchaser and the completion of all other transactions contemplated by this
Agreement that are to occur contemporaneously therewith;

 
1.1.17
“Closing Date” means June 30, 2011, or such earlier or later date as may be
agreed upon by the Parties, in writing;

 
1.1.18
“Closing Document” means any document or instrument delivered at or subsequent
to the Closing as provided in or pursuant to this Agreement;

 
1.1.19
“Closing Financial Statements” means the audited financial statements of the
Corporation prepared by the Corporation Accountant, as at and for the fiscal
period starting July 1, 2010 and ending on the Closing Date, prepared in
accordance with Canadian GAAP consistently applied and reconciled by the
Corporation Accountant into US GAAP consistently applied (to the extent possible
given that the Financial Statements were prepared in accordance with Canadian
GAAP) and consisting of a balance sheet, a statement of income, a statement
retained earnings and a statement of cash flows, the whole together with the
notes attached thereto and the unqualified auditor’s letter pertaining thereto;

 
1.1.20
“Closing Time” means 10 a.m. Montreal time on the Closing Date or such other
time on the Closing Date as the Parties agree that the Closing shall take place;

 
1.1.21
“Collective Agreement” means any collective agreement, letter of understanding,
letter of intent or written communication or agreement with any labour union or
employee association that governs the terms and conditions of employment with
any Employees;

 
1.1.22
“Competitive Business” means any Person that is engaged in any business in
direct or indirect competition with the Business;

  
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.1.23
“Consent” means any consent, approval, permit, waiver, ruling, exemption, or
acknowledgement from any Person including under the terms of any Contract, Real
Property Lease or Equipment Lease issued to or for the benefit of the
Corporation which is provided for or required pursuant to the terms of such
Contract, Real Property Lease or Equipment Lease in connection with the sale of
the Purchased Shares to the Purchaser and the completion of the other
transactions contemplated herein or which is otherwise necessary to permit the
Parties to perform their obligations or is otherwise required to permit the
consummation of the transactions as contemplated herein;

 
1.1.24
“Constating Documents” means, with respect to any body corporate, partnership or
trust, as applicable, the original or restated articles of incorporation,
certificates of amendment, articles of amalgamation, articles of arrangement,
articles of reorganization, articles of revival, letters patent, memorandum of
agreement, special act or statute and any other instrument or organisational
document by or pursuant to which the body corporate is incorporated or comes
into existence, as well as any partnership agreement, partnership certificate,
partnership declaration, trust deed, trust agreement or trust declaration
pursuant to which the partnership or trust is formed, settled or comes into
existence;

 
1.1.25
“Contracts” means all contracts, agreements, instruments and other legally
binding commitments or arrangements, written or oral, including those listed or
identified on any Schedule;

 
1.1.26
“Corporation” means Bemag Transformer Inc.;

 
1.1.27
“Corporation Accountant” means collectively Blain, Joyal, Charbonneau and
Raymond Chabot Grant Thornton, or any other reputable accounting firm;

 
1.1.28
“Debt Instrument” means any bond, debenture, promissory note or other instrument
evidencing indebtedness for borrowed money or other liability;

 
1.1.29
“Defending Party” has the meaning set out in Section 6.6;

 
1.1.30
“Direct Claim” means any Claim asserted against an Indemnitor by an Indemnitee
which does not result from a Third Party Claim;

 
1.1.31
“Dispute Notice” has the meaning set out in Section 2.4;

 
1.1.32
“Employee” means an individual who is employed by the Corporation whether on a
full-time or part-time basis, and whether active or inactive, including an
individual on disability leave, pregnancy, parental or other statutory leave or
other absence from work;

 
1.1.33
“Employee Benefit Plans” means all compensation, bonus, deferred compensation,
incentive compensation, share purchase, share appreciation, share option,
severance or termination pay, vacation pay, hospitalization or other medical,
health and welfare benefits, life or other insurance, dental, eye care,
disability, salary continuation, supplemental unemployment benefits,
profit-sharing, hypothec or credit assistance, employee loan, employee discount,
employee assistance, counselling, pension, retirement or supplemental retirement
benefit plan, arrangement or agreement, including any defined benefit or defined
contribution pension plan, post retirement benefit and post employment benefit
plans, and any group registered retirement savings plan, and any other similar
employee benefit plan, arrangement or agreement, whether oral or written, formal
or informal, funded or unfunded, including policies with respect to holidays,
sick leave, short-term or long-term disability, vacations, expense
reimbursements and automobile allowances and rights to company-provided
automobiles, that are sponsored or maintained or contributed to or required to
be contributed to, by the Corporation for the benefit of any of the Employees,
former employees or beneficiaries of any of them, whether or not insured and
whether or not subject to any Applicable Law, except that the term “Employee
Benefit Plans” shall not include any statutory plans with which the Corporation
is required to comply, including the Canada Pension Plan, Québec Pension Plan or
plans administered pursuant to applicable federal or provincial health, tax,
workers’ compensation and employment insurance legislation;

   
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.1.34
“Employment Agreements” means any Contract relating to an Employee, including
any communication of a practice relating to an Employee, that imposes any
obligation on the Corporation;

 
1.1.35
“Encumbrance” means any encumbrance of any kind whatsoever which secures payment
or performance of an obligation, and which includes any hypothec, prior claim,
mortgage, charge, pledge, lien (including any lien for unpaid Taxes),
restriction, option, right of others or security interest or security of any
kind, whether fixed or floating, absolute, contingent or conditional;

 
1.1.36
“Enforceability Limitations” means (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights and (ii) the discretion of the appropriate Governmental Authority with
respect to specific performance, injunctive relief or other terms of equitable
remedies or similar recourses;

 
1.1.37
“Environment” means surface waters, ground water, drinking water supply,
land-surface, subsurface strata, air, soil, sewer system both inside and outside
of buildings and structures, and plant and animal and the environment in the
workplace;

 
1.1.38
“Environmental Laws” means all Applicable Laws, as well as Licenses, Orders,
decrees, rules, judgments or injunctions issued, prolongated, approved or
entered thereunder relating to the pollution or protection of the Environment;

 
1.1.39
“Equipment” means equipment and includes machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), computer
hardware, tools, parts, and goods (other than consumer goods), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing;

 
1.1.40
“Equipment Leases” means all leases of movable property, including those listed
on Schedule 3.1.33;

 
1.1.41
“Escrow Agent” means Fraser Milner Casgrain llp;

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
1.1.42
“Escrow Agreement” means that certain escrow agreement to be entered into on the
Closing Date in the form attached hereto as Exhibit 5.1.12 between the Purchaser
and the Escrow Agent;

 
1.1.43
“Escrowed Funds” has the meaning set out in Section 2.3.1(a);

 
1.1.44
“Excluded Assets” means the assets set out in Schedule 4.3.2;

 
1.1.45
“Extraordinary Event” has the meaning set out in Section 3.1.20;

 
1.1.46
“Farnham Lease” means the lease to be entered into on the Closing Date between
the Corporation and the Building Owner in a form to be agreed upon between the
Purchaser and the Building Owner, provided that the Farnham Lease shall be a
“net net net lease” for a rent of $4.50 per square foot, for an initial term of
3 years, renewable thereafter at the sole option of the Corporation;

 
1.1.47
“Fiducie Mazoyer Shares” means the 100 Class “A” Shares in the capital of the
Corporation;

 
1.1.48
“Financial Statements” means the annual financial statements of the Corporation
for the periods ended June 30, 2009 and June 30, 2010, consisting in each case
of a balance sheet, a statement of income, a statement of retained earnings and
a statement of change in financial position, the whole together with the notes
attached thereto and the letter pertaining thereto as well as the internal
financial statements of the Corporation for the period ended March 31, 2011,
consisting of a balance sheet and a statement of income, all of which are
attached hereto as Schedule 1.1A;

 
1.1.49
“Gilles Mazoyer Shares” means the 250 000 Class “E” Shares in the capital of the
Corporation;

 
1.1.50
“Government Assistance Programs” has the meaning set out in Section 3.1.50;

 
1.1.51
“Governmental Authority” means (i) any domestic or foreign government, whether
federal, provincial, state, territorial or municipal or any political
subdivision of any of the foregoing; and any governmental agency, ministry,
department, Tribunal, commission, bureau, board or other instrumentality
exercising or purporting to exercise legislative, judicial, quasi-judicial,
regulatory or administrative functions of, or pertaining to, government; or any
supranational body, (ii) any subdivision or authority of any of the foregoing,
or (iii) any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the above;

 
1.1.52
“Guarantee” means any agreement, contract or commitment providing for the
guarantee, indemnification, assumption or  endorsement or any like commitment
with respect to the obligations, Liabilities or indebtedness of any Person;

 
1.1.53
“Hazardous Substances” means any toxic waste, pollutant, contaminant, hazardous
substance, hazardous material, toxic substance, hazardous waste, special waste,
industrial substance or waste, petroleum-derived substance or waste, or any
constituent of any of same as such terms are regulated under or defined by any
Environmental Law;

  
 
- 6 -

--------------------------------------------------------------------------------

 
 
1.1.54
“Income Tax Act” means, collectively, the Income Tax Act, R.S.C. 1985, 5th
Supplement, the Income Tax Application Rules, R.S.C. 1985, 5th Supplement, and
the Income Tax Regulations, in each case as amended to the date hereof;

 
1.1.55
“Indemnitee” means any Party and its Representatives entitled to indemnification
under this Agreement;

 
1.1.56
“Indemnitor” means any Party obligated to provide indemnification under this
Agreement;

 
1.1.57
“Indemnity Payment” means any amount of a Loss required to be paid pursuant to
Section 6.10;

 
1.1.58
“Intellectual and Industrial Property” means, collectively, all intellectual
property used in whole or in part by the Corporation for the carrying on by the
Corporation of the Business both domestic and foreign and whether or not
registered including:

 
 
(a)
all trade-marks, trade names, business names, styles, designs, graphics,
slogans, logos, service marks, brand names, internet domain names and
registrations and other commercial symbols and all applications therefor;

 
 
(b)
all patents (including divisions, reissues, renewals, re-examinations,
continuations, continuations in part and extensions) and all applications
therefor;

 
 
(c)
all copyrights, integrated circuit topographies, industrial designs and other
industrial property rights and all applications therefor;

 
 
(d)
all know-how, inventions, trade secrets, including business methodologies and
processes, confidential information and any licensed property or technology, but
excluding information which exists in the public domain; and

 
 
(e)
all computer software and software systems and rights related thereto including
all related code, specifications, documentation, revisions, enhancements, and
modifications thereto and all data, databases and related documentation, in
whatever form and media, and including those set forth in Schedule 3.1.48;

 
1.1.59
“Intellectual and Industrial Property Rights” means:

 
 
(a)
any and all proprietary rights anywhere in the world provided under:

 
 
(b)
patent law; copyright law; trademark law; design patent or industrial design
law; semiconductor chip or mask work law; trade secret law; or

 
 
(c)
any other statutory provision or common law principle applicable to rights to
intellectual property which may provide a right in either:

 
 
(d)
ideas, formulae, algorithms, concepts, inventions, technologies, software, data
compilations, drawings, specifications, confidential business information,
procedures or know-how generally, including without limitation, trade secrets;
or

   
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(e)
the expression or use of such ideas, formulae, algorithms, concepts, inventions
technologies, software, data compilations, drawings, specifications,
confidential business information, procedures or know-how; and

 
 
(f)
any and all applications, registrations, licenses, sub-licenses, franchises,
agreements or any other evidence of a right in any of the foregoing; and

 
 
(g)
internet domain names.

 
1.1.60
“Interested Person” means any Principal, any present or former officer,
director, shareholder, employee or partner, as applicable, of the Corporation or
any Person with which the Corporation does not deal at arm’s length within the
meaning of the Income Tax Act;

 
1.1.61
“Interim Period” means the period from and including the time of execution of
this Agreement to and including the Closing Time;

 
1.1.62
“Inventory” means all inventories of whatsoever nature, kind or description,
including raw materials, work-in-progress, finished goods and packaging,
manufacturing supplies and spare parts;

 
1.1.63
“Legal Proceeding” means any litigation, action, suit, investigation, audit,
hearing, claim, complaint, grievance, arbitration or mediation proceeding or
other proceeding and includes any appeal or review and any application for same;

 
1.1.64
“Liabilities” means, in relation to a Person, any and all liabilities, whether
accrued, absolute, actual, contingent, fixed or otherwise, matured or unmatured;

 
1.1.65
“Licence” means any licence, certification, permit, approval, authorization,
certificate directive, order, variance, registration, right, privilege,
concession or franchise issued, granted, conferred or otherwise created by any
Governmental Authority;

 
1.1.66
“License Agreement” means the acknowledgment of property and license agreement
in respect of certain automated production technology to be entered into on the
Closing Date between Mazoyer and the Corporation in a form to be agreed upon
between Mazoyer and the Purchaser;

 
1.1.67
“Licensed I.P.” has the meaning set out in Section 3.1.48(a);

 
1.1.68
“Loss” means any and all loss, liability, damage, cost, expense, charge, fine,
penalty or assessment, resulting from or arising out of any Claim, including the
costs and expenses of any Legal Proceeding, assessment, judgment, settlement or
compromise relating thereto and all interest, fines and penalties and reasonable
legal fees and expenses incurred in connection therewith, net of any insurance
proceeds received by any Indemnified Party and tax recovery of such Indemnified
Party;

 
1.1.69
“Net Equity” means the book value of all assets of the Corporation minus the
book value of all Liabilities of the Corporation as reflected in the Closing
Financial Statements;

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
1.1.70
“Notice Period” has the meaning set out in Section 6.5;

 
1.1.71
“Order” means any order, decision, directive, judgment, decree, award or writ of
any Governmental Authority;

 
1.1.72
“Owned I.P.” has the meaning set out in Section 3.1.48(a);

 
1.1.73
“Parties” means the Vendors, Mazoyer and the Purchaser; and “Party” means any
one of them;

 
1.1.74
“Permitted Encumbrances” means those encumbrances listed on Schedule 1.1C;

 
1.1.75
“Person” includes any individual (whether acting as an executor, administrator,
legal representative or otherwise), body corporate, limited liability company,
unlimited liability company, limited liability corporation, partnership, limited
liability partnership, sole proprietorship, firm, joint stock company, joint
venture, trust, unincorporated association, unincorporated organization,
syndicate, Governmental Authority and any other legal or business entity,
including any judicial entity or organization of any nature whatsoever;

 
1.1.76
“Personal Information” means information about an identifiable individual, but
does not include business contact information when collected, used or disclosed
for the purposes of contacting an individual in that individual's capacity as an
employee or an official of an organization and for no other purpose;

 
1.1.77
“Pre-Closing Transactions” means the pre-closing transactions listed in
Schedule 4.3.2;

 
1.1.78
“Principal” means Gilles Mazoyer and Christian Roberge (collectively, the
“Principals”);

 
1.1.79
“Principal Employment Agreement” means the employment agreement to be entered
into on the Closing Date between Christian Roberge and the Corporation in a form
to be agreed upon between Christian Roberge and the Purchaser;

 
1.1.80
“Purchase Price” has the meaning set out in Section 2.2;

 
1.1.81
“Purchased Shares” means collectively the BAI Shares, the Fiducie Mazoyer Shares
and the Gilles Mazoyer Shares;

 
1.1.82
“Purchaser” has the meaning set out on the first page of this Agreement;

 
1.1.83
“Purchaser’s Accountants” means RSM Richter;

 
1.1.84
“Purchaser’s Advisors” means the directors, officers, employees, auditors, legal
counsel and financial and tax advisors of the Purchaser and any other Person
authorized in writing by the Purchaser to represent the Purchaser for purposes
of Section 4.1.1;

 
1.1.85
“Real Property Leases” means real or immovable property leases and other rights
of occupancy relating to real or immoveable property, whether as lessor or
lessee;

   
 
- 9 -

--------------------------------------------------------------------------------

 
 
1.1.86
“Regulatory Approval” means any approval, consent, ruling, authorization,
notice, permit or acknowledgement that may be required from any Person by
Applicable Law, the terms of any Licence or the conditions of any Order which is
required pursuant to such Applicable Law, Licence or Order in connection with
the sale of the Purchased Shares to the Purchaser and the completion of the
other transactions contemplated herein or therein, or which is otherwise
necessary to permit the Parties to perform their obligations hereunder or
thereunder or required to permit the consummation of the transactions
contemplated herein or therein;

 
1.1.87
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, migration or other release or
escape into the Environment;

 
1.1.88
“Representative” means, in respect of an Indemnitee, each director, officer,
employee, agent, attorney, accountant, professional advisor and other
representative of that Indemnitee and, in respect of the Purchaser, also
includes the Corporation following Closing;

 
1.1.89
“Shares” means all of the Shares in the capital of the Corporation;

 
1.1.90
“Tax” or “Taxes” means all taxes, assessments, charges, dues, duties, rates,
fees, imposts, levies and similar charges of any kind lawfully levied, assessed
or imposed by any Governmental Authority under any applicable Tax Legislation,
including, Canadian federal, provincial, territorial, municipal and local,
foreign or other income, capital, goods and services, sales, use, consumption,
excise, value-added, business, immovable property, movable property, transfer,
franchise, withholding, payroll, or employer health taxes, customs, import,
anti-dumping or countervailing duties, Canada Pension Plan or Québec Pension
Plan contributions, employment insurance premiums, and provincial workers’
compensation payments, including any interest, penalties and fines associated
therewith;

 
1.1.91
“Taxation Act” means the Taxation Act, R.S.Q. c.i-3 and the Regulation
respecting the Taxation Act, R.R.Q. c.i-3, r.1, in each case as amended as at
the date hereof;

 
1.1.92
“Tax Legislation” means, collectively, the Income Tax Act, the Taxation Act and
all federal, provincial, territorial, municipal, foreign, or other statutes
imposing a tax, including all treaties, conventions, case law, interpretation
bulletins, circulars and releases, rules, regulations, orders, and decrees of
any jurisdiction;

 
1.1.93
“Tax Returns” means all reports, elections, returns, and other documents
required to be filed under the provisions of any Tax Legislation and any tax
forms required to be filed, whether in connection with a Tax Return or not,
under any provisions of any applicable Tax Legislation;

 
1.1.94
“Third Party Accountant” means the Brossard office of Samson Bélair Deloitte &
Touche LLP;

 
1.1.95
“Third Party Claim” means any Claim asserted against an Indemnitee that is paid
or payable to, or claimed by, any Person who is not a Party;

 
1.1.96
“Transferred Information” means the Personal Information to be disclosed or
conveyed to the Purchaser or to any of its representatives or agents by or on
behalf of the Corporation or the Vendors as a result of or in conjunction with
the transactions contemplated herein, and includes all such Personal Information
disclosed to the Purchaser and in its custody or control during the period
leading up to and including the completion of the transactions contemplated
herein;

   
 
- 10 -

--------------------------------------------------------------------------------

 
 
1.1.97
“Tribunal” means any court (including a court of equity), arbitrator or
arbitration panel, stock exchange, professional or business organization or
association or other body exercising adjudicative, regulatory, judicial or
quasi-judicial powers;

 
1.1.98
“Vendor” has the meaning set out in the recitals hereto and “Vendors” means all
of them, provided that, for the purposes of Liabilities and obligations of the
Vendors hereunder, including representations, warranties, indemnities and, as
applicable, covenants, all references to a “Vendor” or “Vendors” herein shall be
deemed to include Mazoyer;

 
1.1.99
“Vendors’ Representative” means the representative appointed by and on behalf of
the Vendors, collectively, to perform certain administrative functions
hereunder, initially being Mazoyer;

 
1.1.100
“VTI” means Vermont Transformers, Inc.; and

 
1.1.101
“VTI Transaction” as the meaning set out in Section 5.1.17.

 
1.2
Preamble

 
The Parties acknowledge and declare that the Preamble shall form part of this
Agreement.
 
1.3
Governing Law; Attornment

 
This Agreement shall be construed, interpreted and enforced in accordance with,
and the rights of the Parties shall be governed by, the laws of the Province of
Québec and the federal laws of Canada applicable therein (excluding any conflict
of law rule or principle of such laws that might refer such interpretation or
enforcement to the laws of another jurisdiction). The Parties hereby irrevocably
attorn to the exclusive jurisdiction of the courts of the Province of Québec,
judicial District of Montreal, with respect to any matters arising pursuant
hereto.
 
1.4
Entire Agreement; Amendment

 
This Agreement constitute the entire agreement between the Parties with respect
to the transactions herein contemplated and cancel and supersede any prior
understandings, agreements, negotiations and discussions, written or oral,
between the Parties with respect thereto. There are no representations,
warranties, terms, conditions, undertakings or collateral agreements or
understandings, express or implied, between the Parties other than those
expressly set forth in this Agreement or in any Closing Document.  This
Agreement may not be amended, supplemented or otherwise modified in any respect
except by written instrument executed by the Parties. Notwithstanding anything
contained herein, the exclusivity undertaking contained in the letter of intent
dated April 15, 2011 shall remain in full force and effect as set out therein.
   
 
- 11 -

--------------------------------------------------------------------------------

 
 
1.5
Calculation of Time

 
In this Agreement, unless otherwise specified, a period of days shall be deemed
to begin on the first day after the event which began the period and to end at
5:00 p.m. (Montreal time) on the last day of the period.  If any period of time
is to expire hereunder on any day that is not a Business Day, the period shall
be deemed to expire at 5:00 p.m. (Montreal time) on the next succeeding Business
Day.
 
1.6
Performance on Holidays

 
If any act (including the giving of notice) is otherwise required by the terms
hereof to be performed on a day which is not a Business Day, such act shall be
valid if performed on the next succeeding Business Day.
 
1.7
Waiver of Rights

 
Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given.  No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right.  No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.
 
1.8
Tender

 
Any tender of documents or money hereunder may be made upon the Parties or their
respective counsel and money shall be tendered, unless otherwise specifically
set forth in this Agreement, in cash, by wire transfer or by other form of
readily available funds to the account or accounts specified by the payee.
 
1.9
Severability

 
Any provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  For clarity, the validity or enforceability of this
Agreement shall not be affected by any determination made in respect of the
validity or enforceability of Article 8.
 
1.10
Conflict

 
In the event of any conflict or inconsistency between the terms and conditions
in the body of this Agreement and those in any Schedule (including any agreement
entered into pursuant to this Agreement), the terms and conditions in the body
of this Agreement shall govern and take precedence and the Parties shall take
such steps as may be required or desirable to conform the conflicting or
inconsistent provisions thereof to this Agreement.
   
 
- 12 -

--------------------------------------------------------------------------------

 
 
1.11
Consents and Approvals

 
Unless otherwise specified, where the consent or approval of a Party is
contemplated or required by the terms of this Agreement, that Party shall not
unreasonably delay, condition or withhold the giving of such consent or approval
after a request therefor has been made by another Party.
 
1.12
Recourses Cumulative

 
The rights, recourses, powers and privileges herein provided to a Party are
cumulative and in addition to and not exclusive of or in substitution for any
rights, recourses, powers and privileges otherwise available to that Party.
 
1.13
Additional Rules of Interpretation

 
1.13.1
In this Agreement, unless the context requires otherwise, words in one gender
include all genders and words in the singular include the plural and vice versa.

 
1.13.2
The division of this Agreement into Articles, Sections, Sections, Schedules and
other subdivisions, the inclusion of headings and the provision of a table of
contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer.

 
1.13.3
Unless something in the subject matter or context is inconsistent therewith,
references herein to an Article, Section, Section, paragraph, clause,
Schedule or Exhibit are to the applicable article, section, Section, paragraph,
clause, Schedule or Exhibit of this Agreement.

 
1.13.4
Wherever the words “include”, “includes” or “including” are used in this
Agreement or in any Closing Document, they shall be deemed to be followed by the
words “without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list.

 
1.13.5
The words “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions shall be construed as referring to this Agreement in its entirety
and not to any particular Section or portion of it.

 
1.13.6
Unless otherwise specified, all dollar amounts in this Agreement, including the
symbol “$”, refer to Canadian currency.  In the event that any currency figures
are required to be converted to Canadian currency for purposes of making any
calculations or Adjustments under this Agreement or any Closing Document, all
such conversions shall be completed, effected and calculated at the noon nominal
exchange rate on the date on which such calculation is made, as indicated by the
Bank of Canada currently accessible through www.bankofcanada.ca.

 
1.13.7
Wherever in this Agreement reference is made to generally accepted accounting
principles (“GAAP”), such reference shall be deemed to be to generally accepted
accounting principles  in Canada, applicable as at the date on which such
principles are applied, provided, however, that the Closing Financial Statements
shall be prepared in accordance with both Canadian GAAP and GAAP applicable in
the United States.

  
 
- 13 -

--------------------------------------------------------------------------------

 
 
1.13.8
Unless otherwise indicated, all references in this Agreement to any statute
include the regulations thereunder and all applicable guidelines, bulletins or
policies made in connection therewith and which are legally binding, in each
case as amended, re-enacted, consolidated or replaced from time to time and in
the case of any such amendment, re-enactment, consolidation or replacement,
reference herein to a particular provision shall be read as referring to such
amended, re-enacted, consolidated or replaced provision.

 
1.13.9
All references herein to any agreement (including this Agreement), document or
instrument mean such agreement, document or instrument as amended, supplemented,
modified, varied, restated or replaced from time to time in accordance with the
terms thereof and, unless otherwise specified therein, include all schedules,
exhibits and appendices attached thereto.

 
1.13.10
The term “ordinary course”, when used in relation to the conduct by the
Corporation of the Business, or the conduct of business by any other Person,
means any transaction which constitutes an ordinary day-to-day business
activity, conducted in a commercially reasonable and businesslike manner, having
no unusual or special features, consistent with past practice.

 
1.13.11
Unless otherwise defined herein, words or abbreviations which have well-known
trade meanings are used herein with those meanings.

 
1.14
Schedules, Exhibits and Appendices

 
The following are the Schedules, Exhibits and Appendices attached to and
incorporated in this Agreement by reference and deemed to be a part hereof:
 
Schedule 1.1A
–
Financial Statements
     
Schedule 1.1B
–
Permitted Encumbrances
     
Schedule 2.6
–
Allocation of Purchase Price
     
Schedule 3.1.6
–
Approvals and Consents
     
Schedule 3.1.10
–
Incorporation, Formation and Organization of the Corporation
     
Schedule 3.1.14
–
Authorized and Issued Capital of the Corporation
     
Schedule 3.1.17
–
Regulatory Approvals
     
Schedule 3.1.19
–
Adjustments to Financial Statements
     
Schedule 3.1.20
–
Liabilities
     
Schedule 3.1.21
–
Material Change
     
Schedule 3.1.22
–
Business carried on Outside Ordinary Course
     
Schedule 3.1.23
–
Guarantees

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Schedule 3.1.24
–
Non-Arm’s Length Transactions
     
Schedule 3.1.25
–
Employees
     
Schedule 3.1.26
–
Employee Benefit Plans
     
Schedule 3.1.27
–
Debt Instruments
     
Schedule 3.1.29
–
Leased Real Property
     
Schedule 3.1.32
–
Movable Property
     
Schedule 3.1.33
–
Equipment Leases
     
Schedule 3.1.36
–
Sufficiency and Condition of Assets
     
Schedule 3.1.37
–
Insurance
     
Schedule 3.1.38
–
Contracts
     
Schedule 3.1.39
–
Customers and Suppliers
     
Schedule 3.1.40
–
Vendors’ Suppliers
     
Schedule 3.1.41
–
Legal Proceedings
     
Schedule 3.1.42
–
Banking Information
     
Schedule 3.1.44
–
Accounts Receivable
     
Schedule 3.1.47
–
Licences
     
Schedule 3.1.48  
–
Intellectual and Industrial Property
     
Schedule 3.1.49
–
Privacy Compliance
     
Schedule 3.1.50
–
Government Assistance Programs
     
Schedule 3.2.3
–
Consents
     
Schedule 4.3.2
–
Pre-Closing Transactions
     
Exhibit 2.4
–
Form of Adjustment Summary

     
 
- 15 -

--------------------------------------------------------------------------------

 
 
2. 
PURCHASE AND SALE OF SHARES, PURCHASE PRICE AND RELATED MATTERS

 
2.1
Purchase and Sale of the Purchased Shares

 
Subject to the terms and conditions of this Agreement, each of the Vendors
agrees to sell, transfer and assign that portion of the Purchased Shares owned
by such Vendor to the Purchaser, and the Purchaser agrees to purchase the
Purchased Shares from the Vendors at the Closing Time.
 
2.2
Purchase Price

 
The purchase price payable by the Purchaser for the Purchased Shares shall be,
subject to Section 2.5, five million five hundred thousand dollars ($5,500,000)
(the “Purchase Price”).
 
2.3
Payment of Purchase Price

 
2.3.1
The Purchase Price shall be payable as follows:

 
 
(a)
an amount equal to four million nine hundred fifty thousand dollars
($4,950,000), shall be paid and satisfied by the Purchaser on the Closing Date
by way of bank draft or wire transfer to each of the Vendors as set out in
Section 2.6; and

 
 
(b)
an amount equal to five hundred and fifty thousand dollars ($550,000) (the
“Escrowed Funds”) shall be paid and satisfied by the Purchaser on the Closing
Date by a bank draft or wire transfer to the account of the Escrow Agent. The
Escrowed Funds shall be released in accordance with the Escrow Agreement.

 
2.4
Closing Financial Statements

 
2.4.1
The Vendors shall, at the Purchaser’s expense, but only up to maximum of forty
thousand dollars ($40,000), instruct and cause the Corporation Accountant to
prepare and deliver to the Purchaser, as soon as practicable following the
Closing, and in any event no later than August 31, 2011, draft Closing Financial
Statements in accordance with the provisions hereof.  The Corporation Accountant
shall be instructed to deliver to the Purchaser, for review by the Purchaser and
the Purchaser’s Accountants, a draft of the Closing Financial Statements,
together with a draft statement reflecting the Adjustment (the “Adjustment
Summary”) setting forth the amount of the Adjustment and the particulars of how
the Adjustment was determined.

 
2.4.2
The Purchaser shall have fifteen (15) Business Days to review the draft Closing
Financial Statements and the draft Adjustment Summary.  The Purchaser shall be
entitled to all reasonable access to the Books and Records as well as to the
complete files, records and working papers of the Corporation Accountant related
to the Corporation for the purpose of investigating and verifying the matters
set out in the draft Closing Financial Statements or the draft Adjustment
Summary.  Moreover, the Vendors shall cause the Corporation’s Accountant to be
available to meet the Purchaser and the Purchaser’s Accountant to discuss the
draft Closing Financial Statements and the draft Adjustment Summary.

 
2.4.3
If the Purchaser is satisfied with the Adjustment set forth therein, it shall
sign a copy of such Adjustment Summary to evidence its agreement therewith.  If
the Purchaser is not satisfied with the Adjustment set out in the Adjustment
Summary or with the contents of the Draft Financial Statements, it shall provide
a Dispute Notice and the Purchaser and the Vendors shall adhere to the mechanism
for settling such matters as provided for in this Section 2.4.  If the Purchaser
does not deliver a Dispute Notice within fifteen (15) Business Days after
receipt of the draft Closing Financial Statements and the draft Adjustment
Summary, then the Purchaser shall be deemed to have accepted the Closing
Financial Statements and the Adjustment Summary.

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
2.4.4
In the event that the Purchaser wishes to dispute in any way the draft Closing
Financial Statements or the draft Adjustment Summary, the Purchaser shall advise
the Vendors’ representative in writing with full particulars of such dispute
(the “Dispute Notice”) within fifteen (15) Business Days of receipt of the draft
Closing Financial Statements or the draft Adjustment Summary and with a copy of
such notification to the Corporation Accountant and the Purchaser’s
Accountants.  The Purchaser and the Vendors, together with the Corporation
Accountant and the Purchaser’s Accountants, respectively, shall, for a period of
fifteen (15) Business Days from the date of receipt of the Dispute Notice,
attempt to resolve such dispute.  In the event that such dispute cannot be
resolved within such fifteen (15) Business Day period, the Purchaser and Vendors
shall forthwith refer the matter to the Third Party Accountant.  The Purchaser
and Vendors shall, and shall cause their respective accountant or auditor, as
the case may be, to provide the Third Party Accountant with any information,
documentation and assistance as the Third Party Accountant may request in
connection with resolving any said disputes. The Third Party Accountant shall be
requested and shall have the right to make any determination or report of the
Closing Financial Statements or the Adjustment Summary and to determine the
amount, if any, of any Adjustment and the decision of the Third Party Accountant
in this regard shall be final and binding on all Parties hereto, and no appeal
shall lie therefrom.  The Third Party Accountant shall have sixty (60) days to
render a decision.  The fees and expenses of the Corporation Accountant shall be
borne by the Vendors and the fees and expenses of the Purchaser’s Accountants
shall be borne by the Purchaser.  The fees and expenses of the Third Party
Accountant shall be borne fifty percent (50%) by the Vendors and fifty percent
(50%) by the Purchaser.

 
2.4.5
The Third Party Accountant shall be provided with all reasonable access to the
books, records and other information of the Corporation (including its
Accounting Records) as the Third Party Accountant may reasonably request, from
time to time, for the purpose of reviewing all transactions and financial books,
records and accounts required in connection with their calculation of the and
the finalization of the Closing Financial Statements.

 
2.5
Adjustment

 
2.5.1
The Purchase Price shall be adjusted, upwards or downwards, based on the
difference, if any, between the Net Equity reflected in the Closing Financial
Statements (provided that the Canadian GAAP figures reflected in the Closing
Financial Statement shall be used for the purpose of determining the amount of
the Net Equity) and the Adjustment Summary (the “Adjusted Equity”), and an
amount of $3,300,000 (the “Benchmark Value”), and:

 
 
(a)
if the Adjusted Equity and the Benchmark Value are equal, there shall be no
additional payments on account of the Purchase Price;

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(b)
if the Benchmark Value exceeds the Adjusted Equity, the Vendors shall pay to the
Purchaser within ten (10) Business Days of the final determination of the
Adjustment Summary such difference by bank draft or other means of immediately
available funds, provided that if the Vendors fail to so pay, the Purchaser
shall have the right at its sole option to (i) set-off such amount against the
Escrowed Funds, or (ii) set-off such amount against any other amounts payable by
the Purchaser to the Vendors under this Agreement;

 
 
(c)
if the Adjusted Equity exceeds the Benchmark Value, the Purchaser shall pay to
the Vendors within ten (10) Business Days of the final determination of the
Adjustment Summary such difference by bank draft, wire transfer or other means
of immediately available funds; and

 
 
(d)
Any adjustment made pursuant to this Section 2.5 shall hereinafter be referred
to as the “Adjustment”.

 
2.6
Allocation of Purchase Price

 
The Purchase Price shall be allocated among the Purchased Shares and among the
Vendors as set out in Schedule 2.6. The Purchaser and the Vendors shall (i)
follow the allocations set out in Schedule 2.6 in their books and for
determining and reporting their Liabilities for any Taxes and, without
limitation, shall file their respective Tax Returns prepared in accordance with
such allocations, (ii) file all forms required under the Income Tax Act and all
other Tax Returns and reports in accordance with and based upon such allocation,
and (iii) take no position in any Tax Return, Tax proceeding, Tax audit or
otherwise which is inconsistent with such allocation.  The Parties agree that
such allocations are fair and reasonable.  The Parties further agree that, to
the extent that the amount paid on account of the Purchase Price is adjusted as
a result of the Adjustment, the allocation of the Purchase Price among the
Purchased Shares as set out in Schedule 2.6 shall be adjusted, proportionally
among the Vendors according to the percentage of the Purchase Price allocated to
each Vendor.
 
2.7
Delivery of Securities Certificates

 
The Vendors shall transfer and deliver to the Purchaser at the Closing Time
certificates representing the Purchased Shares duly endorsed in blank for
transfer, and accompanied by irrevocable transfer powers of attorney duly
executed in blank.  
 
2.8
Place of Closing

 
The Closing shall take place on the Closing Date at the offices of FMC Law,
1 Place Ville Marie, 39th Floor, Montréal (Québec) H3B 4M7, or at such other
place as may be agreed upon by the Vendors and the Purchaser.
 
3. 
REPRESENTATIONS AND WARRANTIES

 
3.1
Representations and Warranties

 
The Vendors represent and warrant to the Purchaser on a joint and solidary
basis, that the following representations and warranties are true and correct
and acknowledge that the Purchaser is relying on such representations and
warranties in connection with the transactions contemplated in this Agreement
and that the Purchaser would not have entered into this Agreement or any Closing
Document without them.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
3.1.1
Formation of Fiducie Mazoyer

 
Fiducie Mazoyer is a trust duly established, settled and constituted under the
laws of the Province of Québec. Other than as contemplated herein, no
proceedings have been taken or authorized by the Trustees, or, to the knowledge
of the Vendors, by any other Person with respect to the bankruptcy, insolvency,
liquidation, dissolution or winding up of Fiducie Mazoyer or with respect to the
reorganization of Fiducie Mazoyer, nor have any such proceedings been taken by
any other Person.  The Constating Documents of Fiducie Mazoyer are valid and in
good standing. The Trustees have been validly appointed pursuant to the
Constating Documents are the sole trustees of Fiducie Mazoyer, have not resigned
as trustees of Fiducie Mazoyer and are qualified to act as the trustees of the
Fiducie Mazoyer.
 
3.1.2
Incorporation, Formation and Organization of BAI

 
BAI is a corporation duly incorporated, organized and subsisting under the laws
of the Province of Québec.  Other than as contemplated herein, no proceedings
have been taken or authorized by the Vendors or by any other Person with respect
to the bankruptcy, insolvency, liquidation, dissolution or winding up of BAI or
with respect to any amalgamation, merger, consolidation, arrangement or
reorganization of, or relating to BAI.  True and complete copies of the
Constating Documents of BAI and all by-laws of BAI have been delivered to the
Purchaser.  The Constating Documents and the by-laws of BAI constitute all of
the Constating Documents and by-laws of BAI, are complete and correct and are in
full force and effect.  Schedule 3.1.2 sets out a list and dates of the
Constating Documents of BAI and of any amendments thereto.  No certificates of
amendment have been filed or authorized by the shareholders of BAI since the
dates set forth in Schedule 3.1.2.
 
3.1.3
Ownership of Purchased Shares

 
 
(a)
Fiducie Mazoyer is the sole registered owner of the Fiducie Mazoyer Shares. The
Trustees have the rights to transfer, on behalf of the beneficiaries of Fiducie
Mazoyer, such Purchased Shares beneficially owned by such beneficiaries. Fiducie
Mazoyer holds good and marketable title to the Purchased Shares, and such
Purchased Shares are owned free and clear of all Encumbrances.

 
 
(b)
BAI is the sole registered and beneficial owners of the BAI Shares, BAI holds
good and marketable title to the Purchased Shares owned by it, and such
Purchased Shares are owned free and clear of all Encumbrances.

 
 
(c)
Mazoyer is the sole registered and beneficial owners of the Mazoyer Shares,
Mazoyer holds good and marketable title to the Purchased Shares owned by him,
and such Purchased Shares are owned free and clear of all Encumbrances.

 
 
(d)
There is no Contract, option or any other right of another Person binding upon
or which at any time in the future may become binding upon any of the Vendors to
sell, transfer, assign or in any other way dispose of or grant any encumbrance
on any of the Purchased Shares other than pursuant to the provisions of this
Agreement.  On Closing, the Purchaser shall acquire good title to the Purchased
Shares, free and clear of all Encumbrances.

  
 
- 19 -

--------------------------------------------------------------------------------

 
 
3.1.4
Authorization of Transfer of Purchased Shares

 
 
(a)
All necessary action has been taken by the Trustees in accordance with the
provisions of the Constating Documents of Fiducie Mazoyer, acting in their
capacity as trustees of Fiducie Mazoyer, respectively, to transfer the legal and
beneficial title and ownership of the Fiducie Mazoyer Shares to the Purchaser
free and clear of all Encumbrances, and to authorize the execution and
performance of their obligations under this Agreement and any Closing Document.
The Trustees have all requisite power and authority to enter into this Agreement
and any Closing Document, in their capacity as trustees of the Fiducie Mazoyer
and to perform their obligations hereunder and thereunder and have obtained all
necessary authorizations and consents to fulfil their obligations hereunder and
thereunder. The trust patrimony of Fiducie Mazoyer is sufficient to allow the
Trustees to discharge any obligation of the Trustees created under this
Agreement or any Closing Document.  The obligations of the Trustees created
under this Agreement can be legally and validly enforced against the trust
patrimony of Fiducie Mazoyer.

 
 
(b)
BAI has full power, authority, capacity and right to enter into this Agreement
and any Closing Document, to transfer the legal and beneficial title and
ownership of the BAI Shares to the Purchaser free and clear of all Encumbrances
and to perform its obligations hereunder.  All corporate action has been taken
by BAI and its shareholders, directors and officers to enter into and execute
this Agreement and any Closing Document, to transfer the legal and beneficial
title and ownership of the Purchased Shares it owns to the Purchaser free and
clear of all Encumbrances and to perform its obligations hereunder or under any
Closing Document.

 
3.1.5
No Contravention

 
Neither the entering into of this Agreement and any other related agreements and
documents nor the completion of the transactions contemplated hereby by the
Vendors will result in the violation of: (a) any agreement or other instrument
to which either of the Vendors is a party or by which either of the Vendors is
bound (b) the Constating documents or by-laws of either of the Vendors or by
which any of the Purchased Shares are bound, or (c) any Applicable Law, Order or
Licence by which either of the Vendors is bound.  This Agreement has been
validly executed by the Vendors.  The execution of this Agreement and all other
related agreements or Closing Document constitute a valid and legally binding
obligation of each Vendor enforceable in accordance with its terms subject to
Enforceability Limitations and no Licence, consent, authority or other approval
is required for any Vendor to execute any such document and complete the
transactions therein contemplated.
 
3.1.6
Approvals and Consents

 
No consent, approval, order or authorization of, or declaration, filing or
registration with, or notice to any Governmental Authority or other Person not
already obtained, made or given by the Corporation or the Vendors is required to
be obtained, made or give by the Corporation or Vendors in connection with the
execution, delivery or performance by the Vendors of this Agreement or any
Closing Documents or the consummation by the Vendors of the transactions
contemplated hereby, other than such consents, approvals, filings or notices set
out in Schedule 3.1.6.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
3.1.7
No Shareholders’ Agreement

 
Neither of the Vendors is bound by any shareholders’ agreement, unanimous
shareholders’ agreement, pooling agreement, voting trust or other similar
agreement with respect to the ownership or voting of the Purchased Shares owned
by it.
 
3.1.8
Legal Proceedings and Bankruptcy/Insolvency

 
There is no Legal Proceeding in progress, pending or threatened, against or
affecting the Vendors or affecting the title of either of the Vendors to any of
its assets, including the Purchased Shares owned by it, at law or in equity or
before or by any Tribunal and there are no grounds on which any such Legal
Proceeding might be commenced with any reasonable likelihood of success nor is
there any Order outstanding against or affecting either of the Vendors which, in
any such case, affects adversely or might affect adversely the ability of either
of the Vendors to enter into this Agreement, to transfer the Purchased Shares
owned by it to the Purchaser or to perform its obligations hereunder. Neither of
the Vendors is insolvent and neither of the Vendors has committed any act of
bankruptcy, proposed any compromise or arrangement or taken any proceedings with
respect thereto and no encumbrance or receiver has taken possession of either of
the Vendors’ property nor is any of the foregoing pending or threatened.
 
3.1.9
Residence of Vendors

 
Neither of the Vendors is a “non-resident” of Canada within the meaning of the
Income Tax Act.
 
3.1.10
Incorporation, Formation and Organization of the Corporation

 
The Corporation is a corporation duly incorporated, organised and subsisting
under the laws of Canada.  Other than as contemplated herein, no proceedings
have been taken or authorized by the Vendors, or, to the knowledge of the
Vendors, by any other Person with respect to the bankruptcy, insolvency,
liquidation, dissolution or winding up of the Corporation or with respect to any
amalgamation, merger, consolidation, arrangement or reorganization of, or
relating to the Corporation.  True and complete copies of the Constating
Documents of the Corporation and all by-laws of the Corporation are contained in
the minute books of the Corporation made available to the Purchaser.  The
Constating Documents of the Corporation and the by-laws of the Corporation
constitute all of the Constating Documents and by-laws of the Corporation are
complete and correct and are in full force and effect.  There are no
shareholders’ agreements or unanimous shareholders’ agreements governing the
affairs of the Corporation or the relationship, rights and duties of its
shareholders, nor are there any voting trusts, pooling arrangements or other
similar agreements with respect to the ownership or voting of any of the
Shares.  Schedule 3.1.10 sets out the dates of the Constating Documents of the
Corporation and of any amendment thereto.  No certificates of amendment have
been filed or authorized by the shareholders of the Corporation since the dates
set forth in Schedule 3.1.10.
   
 
- 21 -

--------------------------------------------------------------------------------

 
 
3.1.11
Corporate Records

 
The minute books of the Corporation and other corporate or similar records made
available to the Purchaser for review have been maintained in accordance with
Applicable Law and contain, without limitation, complete and accurate copies of
all by-laws of the Corporation and minutes of all meetings of, and resolutions
passed by the shareholders, directors and committees of directors since the date
of incorporation of the Corporation. All such meetings were duly called and held
and all such by-laws and resolutions were duly passed and enacted.  The share
certificate book, register of shareholders, register of transfers and register
of directors of the Corporation are complete, accurate and current.
 
3.1.12
Qualification of the Corporation to do Business

 
The Corporation has the necessary corporate power, authority and capacity to own
or lease and use its property and assets and to carry on the Business as it is
now being conducted by it and is registered, licensed or otherwise qualified to
carry on the Business in each jurisdiction in which the nature of the Business
as carried on by it or the property or assets owned or leased or used by it
makes such qualification necessary.
 
3.1.13
Conflicting Instruments

 
Neither the entering into of this Agreement nor any other agreement or
instrument contemplated hereby by the Vendors nor the completion of the
transactions herein contemplated will:  (a) conflict with, or result in the
breach or violation of or default under, or cause the acceleration of any
obligations of the Corporation under any of the terms and provisions of (i) any
Applicable Law, (ii) the Constating Documents of the Corporation or its by-laws
or any resolution of the directors or shareholders of the Corporation; or (iii)
subject to obtaining any Consent or Regulatory Approval which may be required
thereunder in connection with the completion of the transactions contemplated
herein any Licence, Order or Contract to which the Corporation is a party or by
which it is bound; (b) subject to obtaining any Consent or Regulatory Approval
which may be required thereunder in connection with the completion of the
transactions contemplated herein, relieve any other party to any Contract, Real
Property Lease or Equipment Lease of that party’s obligations thereunder or
enable it to terminate its obligations thereunder; (c) subject to obtaining any
Consent or Regulatory Approval which may be required thereunder in connection
with the completion of the transactions contemplated herein, cause the
Corporation to lose any rights under any Contract, Real Property Lease or
Equipment Lease or any right to a government grant or tax credit or refund; or
(d) subject to obtaining any Consent or Regulatory Approval which may be
required thereunder in connection with the completion of the transactions herein
contemplated, result in the creation of any Encumbrance on any of the property
or assets of the Corporation.
 
3.1.14
Authorized and Issued Capital of Corporation

 
The authorized capital of the Corporation consists of such classes and number of
Shares set out in Schedule 3.1.14, of which only the Purchased Shares have been
validly issued and are outstanding as fully paid and non-assessable Shares.
   
 
- 22 -

--------------------------------------------------------------------------------

 
 
3.1.15
Investments

 
The Corporation has no subsidiaries, nor does it own, directly or indirectly,
any shares in the capital of any body corporate, nor has any equity or ownership
interest in any other business or Person.
 
3.1.16
No Obligation to Issue Securities

 
There are no agreements, options, warrants, rights of conversion or other rights
pursuant to which the Corporation is, or may become, obligated to issue any
Shares or other securities.
 
3.1.17
Regulatory Approvals

 
Except as set forth in Schedule 3.1.17, no Regulatory Approval or registration
or filing with, notice to, consent from or waiver from, any Governmental
Authority or other Person is required to be obtained or made by the Corporation:
(a) to avoid the loss of any Licence relating to the Business; or (b) to permit
the Corporation to carry on the Business after the Closing as the Business is
currently carried on by the Corporation.
 
3.1.18
Books and Records

 
The Vendors have made available to the Purchaser the Books and Records for the
Corporation.  All financial transactions of the Corporation have been accurately
recorded in such Accounting Records and such Accounting Records accurately
reflect the basis for the financial condition and the revenues, expenses and
results of operations of the Corporation.  All such Books and Records are in the
full possession and exclusive control of and are owned exclusively by the
Corporation and are not dependent upon any computerized or other system or
device that is not exclusively owned and controlled by the Corporation.
 
3.1.19
Financial Statements

 
The Financial Statements:
 
 
(a)
have been prepared from the Books and Records in accordance with GAAP, applied
on a basis consistent with that of the preceding periods;

 
 
(b)
present fairly the financial position of the Corporation;

 
 
(c)
fairly disclose the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of the Corporation and present fairly the financial
condition and the results of operations of the Corporation, each as at the dates
thereof and for the periods covered thereby;

 
 
(d)
reflect all proper accruals as at the dates thereof and for the periods covered
thereby of all amounts and other employment arrangements for current employees
of the Corporation (including management fees and employee incentives) which,
though not payable until a time after the end of the relevant period, are
attributable to activities undertaken during that period; and

   
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(e)
contain or reflects adequate reserves for all liabilities and obligations
(including for warranty claims, bonuses, vacation pay and Taxes) of the
Corporation, whether absolute, contingent or otherwise, as at the date thereof.

 
3.1.20
Liabilities

 
The Corporation does not have any Liabilities except liabilities disclosed on,
reflected in or provided for in the Financial Statements, liabilities set forth
in Schedule 3.1.20 hereto, and liabilities incurred in the ordinary course of
business and attributable to the period since July 1, 2010, which are not,
either individually or in the aggregate, materially adverse to the Business, or
to the operations, affairs, prospects, bank financing or condition (financial or
otherwise) of the Corporation.
 
3.1.21
No Material Change

 
Other than those changes set out in Schedule 3.1.20, since July 1, 2010, there
has been no change in the Business or in the operations, affairs, prospects,
bank financing or condition (financial or otherwise) of the Corporation,
including any such change arising as a result of any change in Applicable Law,
revocation of any Licence or as a result of fire, explosion, accident, casualty,
labour problem, flood, drought, riot, storm, act of God or otherwise, except for
changes occurring in the ordinary course of business and which, either
individually or in the aggregate, have not materially adversely affected and
will not materially adversely affect the Business or the operations, affairs,
prospects, bank financing or condition (financial or otherwise) of the
Corporation.
 
3.1.22
Business Carried on in Ordinary Course

 
Since July 1, 2010, the Business has been carried on in the ordinary course,
consistent with past practice of the Business and, in particular and without
limitation, the Corporation has not, except as disclosed in Schedule 3.1.22 and
other than as may be contemplated pursuant to the Pre-Closing Transactions:
 
 
(a)
transferred, assigned, sold or otherwise disposed of any of its assets;

 
 
(b)
settled any Liability or Legal Proceeding pending against it or any of its
assets;

 
 
(c)
discharged or satisfied any Encumbrance, or paid any obligation or Liability
other than Liabilities included in the Financial Statements, current Liabilities
incurred since March 31, 2010, in the ordinary course of business and scheduled
payments under loan agreements and other Contracts;

 
 
(d)
suffered an operating loss or any extraordinary loss;

 
 
(e)
made any change in the method of billing customers or the credit terms made
available to customers;

 
 
(f)
made any change with respect to any method of management operation or accounting
in respect of the Business;

 
 
(g)
created or permitted to exist any Encumbrance on any of its assets other than a
Permitted Encumbrance;

   
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(h)
made any capital expenditures;

 
 
(i)
waived or cancelled any rights or claims;

 
 
(j)
modified, amended or terminated any Contract or waived or released any right
which it has or had, other than in the ordinary course of business;

 
 
(k)
declared or paid any dividend or declared or made any other distribution or
return of capital in respect of any of its Shares (or been deemed under the
Income Tax Act or the Taxation Act to have done so) or purchased, redeemed or
otherwise acquired any of its Shares or agreed to do so except as disclosed by
the Financial Statements;

 
 
(l)
had a supplier terminate, or communicate to the Corporation the intention or
threat to terminate, its relationship with the Corporation, or the intention to
reduce substantially the quantity of products or services it sells to the
Corporation or the intention to increase the prices it charges for goods or
services it sells to the Corporation;

 
 
(m)
had any customer terminate, or communicate to the Corporation, the intention or
threat to terminate, its relationship with the Corporation, or the intention to
reduce substantially the quantity of products or services it purchases from the
Corporation, or its dissatisfaction with the products or services sold by the
Corporation;

 
 
(n)
made any payment to any Interested Person, except as disclosed by the Financial
Statements; or

 
 
(o)
authorized or agreed or otherwise become committed to do any of the foregoing
(each an “Extraordinary Event”);

 
valued over $10,000 individually or in the aggregate with all other
Extraordinary Events over $30,000.
 
3.1.23
Guarantees

 
Except as set forth in Schedule 3.1.23, the Corporation has not given nor agreed
to give, nor is a party to or bound by or subject to any Guarantee.
 
3.1.24
Non-Arm’s Length Transactions

 
No Interested Person is indebted to the Corporation nor is the Corporation
indebted to any Interested Person, except such indebtedness as is disclosed in
Schedule 3.1.24 or expressly disclosed in the Financial Statements, and except
for usual employee reimbursements and compensation paid in the ordinary and
normal course of the Business.  Except as described in Schedule 3.1.24 and
except for Contracts of employment, the Corporation is not a party to any
Contract with any Interested Person.  No Interested Person:  (a) owns, directly
or indirectly, in whole or in part, any property that the Corporation use in the
operation of the Business; or (b) to the knowledge of the Vendors, has any cause
of action or other claim whatsoever against, or is owed any amount by the
Corporation in connection with the Business, except for any Liabilities
reflected in the Financial Statements and claims in the ordinary course of
business such as for accrued expense reimbursements, vacation pay and benefits
under the Employee Benefit Plans.  Since July 1, 2010, no payment has been made
to any Interested Person outside the ordinary course of business except as
otherwise contemplated herein or disclosed in the Financial Statements.
   
 
- 25 -

--------------------------------------------------------------------------------

 
 
3.1.25
Employees

 
 
(a)
Schedule 3.1.25 contains a complete and accurate list of the titles or positions
of all Employees identified by their respective employee number, including
Employees who are on a leave of absence, sick leave, disability leave, pregnancy
leave, parental leave or other statutory leave (including salary, wages and
eligibility for any bonuses, incentives, allowances or other perquisites), date
of hire, current status (whether active or inactive) the location of their
employment, a list of all Employees in alphabetical order, a list of all
Employment Agreements and whether such Employees are part of the Bargaining Unit
or not, a summary of the terms of all oral contracts with Employees, a list of
all Collective Agreements, and the remuneration of, and Employee Benefit Plans
applicable to, each Employee.  Schedule 3.1.25 also contains a list of all
Persons receiving compensation for work provided to the Corporation with respect
to the Business (which for greater certainty shall include any contractual
parties and shall exclude any lawyers or accountants, or other similar advisers)
who are not Employees, particulars of their terms of engagement and lists of any
written contacts with those Persons, if any.  Schedule 3.1.25 also contains a
list of all Persons who have, or may be able to, assert rights to be reinstated
to employment or recalled from layoff from employment, as well as an explanation
of the basis on which such assertion may be made.

 
 
(b)
Except as set out in Schedule 3.1.25, the Corporation is not a party to or bound
by or subject to any Collective Agreement, nor has the Corporation made any
commitment to, or conducted any negotiation or discussion with, any labour union
or employee association with respect to any future agreement or arrangement, and
the Corporation is not required to recognize any labour union or employee
association representing its Employees or any agent having bargaining rights for
its Employees and there is no current attempt to organize, certify or establish
any labour union or employee association with respect to Employees nor has there
been any attempt to do so during the period of five (5) years preceding the date
hereof.

 
 
 
(c)
Without limiting the generality of the provisions of this Agreement, the
Bargaining Unit is the only bargaining unit representing the Employees.  The
Collective Agreement listed in Schedule 3.1.25 is the only Collective Agreement
to which the Corporation is a party.  Such Collective Agreement is in force and
effect and has a term expiring on March 15, 2013 and the Corporation is not in
default thereunder.  The Corporation is not required to negotiate any terms and
conditions with the Employees other than those contained in such Collective
Agreement.

 
 
(d)
Except as set out in Schedule 3.1.25, the Corporation has no reason to believe
that any Employee or other person listed in Schedule 3.1.25 will terminate his
or her employment or contractual relationship as a result of or in anticipation
of the transactions herein contemplated.  To the knowledge of the Vendors,
general relations between the Corporation and its Employees are good and there
is no present, pending or threatened labour strike, dispute, arbitration,
slowdown or work stoppage with respect to the Employees of the Corporation.

  
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
(e)
Except as set out in Schedule 3.1.25, the Corporation is not liable to any
Employee or other person listed in Schedule 3.1.25  or former employee on
contractual party for any damages under any Applicable Law or any agreement or
arrangement relating to any Employee Benefit Plan.

 
 
(f)
Except as set out in Schedule 3.1.25, the Corporation is not in arrears in the
payment of wages, salary, commissions, overtime pay, bonuses, vacation pay,
expense reimbursement or any other amounts owing to Employees or former
employees under Applicable Law.  

 
 
(g)
Except as set out in Schedule 3.1.25, none of the Employees are entitled to any
carried over or accrued vacation time or vacation pay relating to any time prior
to March 31, 2010.

 
 
(h)
Other than as set out in Schedule 3.1.25, there are no known existing or
threatened losses, damages, expenses, liabilities, claims, complaints,
proceedings or demands against the Corporation by employees, contractual
parties, directors, or former employees, directors or contractual parties of the
Corporation, as applicable, for unpaid wages, professional fees, wrongful
termination, accidental injury or death, sexual harassment or discrimination or
violation of any Applicable Law or Order.

 
 
(i)
Other than as set out in Schedule 3.1.25, the Corporation has complied with all
Applicable Law and Orders relating to any of their Employees, other person
listed in Schedule 3.1.25 or former employees, independent contractors,
contractual parties, partners and consultants, as applicable.

 
 
(j)
The Corporation has not received, within the past three (3) years, any notice of
failure to comply with any Applicable Law or Order that has not been
rectified.  All previously alleged or filed charges or complaints of
non-compliance with Applicable Law or Orders relating to any of the Employees or
other person listed in Schedule 3.1.25 or former employees, independent
contractors, contractual parties or consultants of the Corporation are disclosed
in Schedule 3.1.25.

 
 
(k)
There are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing by the Corporation pursuant to An Act
respecting industrial accidents and occupational diseases or its regulations and
the Corporation has not been reassessed pursuant to such legislation or
regulations during the past three (3) years.  There is no audit currently being
performed pursuant to any applicable workers’ compensation legislation or
regulations nor has any such audit been announced or threatened.  Except as set
out in Schedule 3.1.25, there are no existing claims or, to the knowledge of the
Vendors, potential claims which may materially adversely affect the accident
cost experience or premiums of the Corporation and there are no appeals pending
before the Commission de la Santé et de la Sécurité du Travail du Québec.  

   
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
(l)
The Corporation has provided to the Purchaser all Orders and inspection reports
under An Act respecting occupational health and safety or the regulations
thereunder (“AOHS”) relating to the Corporation for the past three (3)
years.  There are no outstanding Orders or charges or, to the knowledge of the
Vendors, pending or threatened against the Corporation under the AOHS.  

 
 
(m)
The Corporation has complied with all Applicable Law relating to the employment
and the termination of employment of any Employees or former employees.  There
are no outstanding, pending or threatened claims, complaints or proceedings by
any of the Employees or any other Person against the Corporation under any
Employment Agreement or Employee Benefit Plan (whether oral or written) or under
any human rights, employment standards, pay equity, occupational health and
safety, workers’ compensation or any other employment-related statute, and the
Corporation has not been advised, and to the knowledge of the Vendors, no such
claims, complaints or proceedings may be filed.

 
 
(n)
The Corporation has not engaged in any unfair labour practice and no unfair
labour practice complaint, grievance or arbitration proceeding is outstanding
or, to the knowledge of the Vendors, pending or threatened against the
Corporation.

 
3.1.26
Employee Benefit Plans

 
 
(a)
Schedule 3.1.26 lists and describes each of the Employee Benefit Plans in which
Employees and/or retired or former employees of the Corporation
participate.  Copies of each written Employee Benefit Plan, as amended to the
date hereof, as well as summary descriptions of the Employee Benefit Plans
provided to Employees and former employees of the Corporation have been provided
to or made available to the Purchaser.  All copies and summary descriptions of
each written Employee Benefit Plan completely and accurately describe, in all
material respects, the benefits provided therein.  In the case of each unwritten
Employee Benefit Plan, a written description thereof which accurately describes,
in all material respects, all provisions of such Employee Benefit Plan, as
amended to the date hereof, has been provided to or made available to the
Purchaser.  There have been no promised improvements, increases or changes to
the benefits provided under any Employee Benefit Plan.  None of the other
Persons listed on Schedule 3.1.25, including contractual parties participate in
any Employee Benefit Plan, and no former independent contractor or contractual
party is eligible to participate in or receive benefits under any current or
former Employee Benefit Plan.

 
 
(b)
The Corporation does not have nor has it ever had, any registered pension plan
under which the Employees accrue pension benefits or under which benefits are
provided to retired or former employees or contractual parties or any
supplemental retirement plans or top-up plans to provide supplemental retirement
income to any of its Employees or other person listed in
Schedule 3.1.25.  Further, the Corporation is not participating nor has it ever
participated in a multi-employer pension plan or a multi-employer health and
welfare trust.  The Corporation has no current or past obligation to make
contributions to a multi-employer pension plan or a multi-employer health and
welfare trust.

   
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
(c)
Each Employee Benefit Plan is, and has been, established, registered (where
desirable or required), administered and invested, in compliance with the terms
of such Employee Benefit Plan and every agreement (past or present) relating to
the benefits provided under each such Employee Benefit Plan and all Applicable
Law.  Where required by Applicable Law or pursuant to the Employee Benefit
Plans, each Employee Benefit Plan has been fully funded or fully insured.

 
 
(d)
All employer payments, contributions or premiums required to be remitted or paid
to or in respect of each Employee Benefit Plan have been remitted and paid in a
timely fashion in accordance with the terms thereof, and no Taxes, penalties or
fees are owing or exigible under or in respect of any Employee Benefit Plan.  To
the knowledge of the Vendors, there are no outstanding defaults or violations
thereunder by the Corporation or the administrator of any Employee Benefit Plan,
or by the agent of any of them, which could result in or give rise to any
liability of the Corporation.

 
 
(e)
There is no investigation, examination, proceeding, action, suit or claim (other
than routine claims for benefits) pending or threatened involving any Employee
Benefit Plan or its assets, and, to the knowledge of the Vendors, no facts exist
which presently or after notice or lapse of time or both could reasonably be
expected to give rise to any such investigation, examination, proceeding,
action, suit or claim (other than routine claims for benefits).

 
 
(f)
All employee data necessary to administer each Employee Benefit Plan in respect
of the Employees and retired or former employees of the Corporation and their
beneficiaries is in the possession of the Corporation, and is complete and
accurate, in all material respects, and in a form which is sufficient for the
proper administration of the Employee Benefit Plans in respect of such
Employees, retired or former employees and their beneficiaries.

 
 
(g)
None of the Employee Benefit Plans provides post-employment or post-retirement
benefits to or in respect of the Employees or any retired or former employees of
the Corporation or to or in respect of the beneficiaries of such Employees and
retired or former employees.

 
 
(h)
None of the Employee Benefit Plans requires or permits a retroactive increase in
premiums or payments.  All Employee Benefit Plans which provide for health and
welfare benefits are fully insured.

 
 
(i)
There exists no liability in connection with any former benefit plan relating to
the Employees or retired or former employees of the Corporation and their
beneficiaries that has terminated and all procedures for termination of each
such former benefit plan has been properly followed in accordance with the terms
of such former benefit plan and Applicable Law.

 
 
(j)
Neither the execution of this Agreement nor the consummation of any of the
transactions contemplated in this Agreement will:

  
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
(i)
result in any payment (including, without limitation, bonus, golden parachute,
retirement, severance, unemployment compensation, or other benefit or enhanced
benefit) becoming payable under any Employee Benefit Plan;

 
 
(ii)
increase any benefits otherwise payable under any Employee Benefit Plan;

 
 
(iii)
entitle any Employee or other person listed in Schedule 3.1.25 to any job
security or similar benefit or any enhanced benefits; or

 
 
(iv)
result in the acceleration of the time of payment payable under any Employee
Benefit Plan, or result in any Employee Benefit Plan becoming terminable other
than at the sole and unfettered discretion of the Corporation.

 
 
(k)
Any data provided by the Corporation to the Purchaser in connection with the
Employees or other person listed in Schedule 3.1.25 and retired or former
employees or contractual parties of the Corporation and their beneficiaries,
including the demographic data and information relating to such Persons, was
true, accurate and complete on the date that it was provided to the Purchaser
and remains true, accurate and complete in all material respects as of the date
hereof.

 
3.1.27
Debt Instruments

 
Except as set forth and described in Schedule 3.1.27, the Corporation is not
party to or bound by or subject to any Debt Instrument or any agreement,
contract or commitment to create, assume or issue any Debt Instrument and no
Debt Instrument or Encumbrance which the Corporation is a party to or bound by
or subject to is dependent upon the Guarantee of or any security provided by any
other Person.
 
3.1.28
Real Property

 
Except for the Building, the Corporation has no rights or interest in any
immovable property, nor to the Corporation party to or bound by or subject to
any Real Property Lease.
 
3.1.29
No Expropriation

 
The Corporation has not received any notice of expropriation of all or any of
its assets (including the Building) or is aware of any expropriation proceeding
pending or threatened against or affecting any of its assets (including the
Building).
 
3.1.30
Premises and Building

 
 
(a)
There are no work orders outstanding against the Building and the Corporation
has not received any deficiency notices, requests or written or oral advice of
any breach of any Applicable Law in respect of the foregoing which could, if not
corrected, become a work order or could require performance of work or
expenditure of money to correct. The Building is in compliance with the
requirements of all insurance companies who have policies covering the Building;

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
(b)
The Building has not been insulated with urea formaldehyde foam insulation nor
has it been fireproofed or insulated with any asbestos fibre product;

 
 
(c)
There are not outstanding against the Building any present or future capital
levies, sewer impost charges, local improvement rates, special assessments,
deferred or instalment charges of a capital nature or any other similar charges;

 
 
(d)
There is permitted motor vehicle access (ingress and egress) to the Building
from immediately contiguous public roads;

 
 
(e)
All of the land, buildings, structures, fixtures and improvements currently used
by the Corporation in the conduct of the Business are included in the Farnham
Lease;

 
 
(f)
All water, gas, electrical, steam, compressed air, telecommunication, sanitary
and storm sewage lines and systems and other similar systems serving the
Building are in good working order and operating condition. The continued
existence, use, occupancy and operation of each such line and system is not
dependent on the granting of any special Permit, exception, approval or
variance;

 
 
(g)
All Licenses of all Governmental Authorities having jurisdiction over the
Building, and from all insurance companies and fire rating organizations,
required to have been issued to the Corporation to enable the Building to be
lawfully occupied and used by the Corporation for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect and no action by the Corporation or the Purchaser is required
in order that such Permits will remain valid following the completion of the
transactions contemplated hereby.

 
3.1.31
Environmental Matters

 
Without limiting the generality of Section 3.1.46 hereof:
 
 
(a)
the operations of, and the use of the Building by, the Corporation are now and
have been in compliance with all applicable Environmental Laws, and the
operations and use of the Building by any predecessor in interest of the
Corporation or any prior owner, lessee or occupant of the Building have been in
compliance with all applicable Environmental Laws;

 
 
(b)
the Corporation has obtained and holds all Licenses required under applicable
Environmental Laws for the conduct of the Business as it is currently conducted
and all such Licenses are valid and in full force and effect, and none of such
Licenses will be affected by the transactions contemplated hereby.  The
Corporation has not received any notice amending, revoking or replacing any such
Licenses or requiring the issuance of any additional Licenses. The Corporation
has filed in a timely manner all reports, notifications and plans required
pursuant to any such Permits;

 
 
(c)
there has been no Release by the Corporation (or any predecessor in interest of
the Corporation or any prior owner, lessee or occupant of the Building), of
Hazardous Substances in, under or on the Building and the Building is free of
any contamination by the Corporation (or any predecessor in interest of the
Corporation or any prior owner, lessee or occupant of the Building) of the
Environment by Hazardous Substances therein or thereon;

   
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(d)
the Corporation has not received, nor is likely to receive as a result of the
consummation of the transactions contemplated hereby, any notification pursuant
to any applicable Environmental Laws that any of its current or past operations
(or those of any predecessor in interest of the Corporation or any prior owner,
lessee or occupant of the Building) or any by-product thereof or of the
Building, is or may be implicated in or subject to any proceeding,
investigation, claim, lawsuit, order, agreement or evaluation by any applicable
Governmental Authority or any other Person as to whether (i) any remedial action
is or may be needed to respond to a Release or threatened Release of a Hazardous
Substance into the Environment; (ii) any recovery is sought from the Vendors for
any liability, damage or loss, or any action, suit or proceeding commenced
against the Corporation, related to or arising from the current or past
operations of the Corporation or the operation of the Building; or (iii) the
Corporation is or may be a potentially responsible party for a remedial action,
pursuant to any applicable Environmental Law; and

 
 
(e)
there is no basis for any action, suit, claim, penalty, fine, investigation or
proceeding with respect to any obligation of the Vendors to remediate conditions
pursuant to any applicable Environmental Laws or any other potential source of
liability for the Corporation under applicable Environmental Laws in connection
with any Release of Hazardous Substance by the Corporation (or any predecessor
in interest of the Corporation or any prior owner, lessee or occupant of the
Building).

 
3.1.32
Movable Property

 
Except for property subject to an Equipment Lease, and except as set forth on
Schedule 3.1.32, the Corporation is the owner of all of its movable property,
whether corporeal or incorporeal, used in the Business with good title thereto
free of any Encumbrance other than Permitted Encumbrances.
 
3.1.33
Equipment

 
The Equipment constitutes a true and complete list of all of the Equipment used
by the Corporation in the operation of the Business. All of the Equipment is
(i) in good working order and operating condition, subject to reasonable wear
and tear, has been regularly serviced and properly maintained, (ii) adequate and
sufficient for the continuing conduct of the Business as now conducted, and
(iii) located in the Building. There are no outstanding work orders relating to
any of the Vendor which have been received from or required by any Governmental
Authority.
 
3.1.34
Inventory

 
The Inventory used in connection with the operation of the Business is of
merchantable quality, in good and marketable condition, free from defect, usable
and saleable in the ordinary course and does not contain any obsolete items.
Without in any way limiting the generality of the foregoing, all of the raw
materials forming part of the Inventory were inspected by the Employees of the
Corporation on delivery and the Corporation has not experienced any problems
with finished goods produced from same and have not in the twelve (12) month
period preceding the date hereof received any complaints in connection
therewith. All of the Inventory has been properly stored and protected. All of
the Inventory satisfies the requirements of all Applicable Law. None of the
Vendor is on consignment to any other Person, and no purchaser of the Inventory
has any contractual or other right to return any of such goods for credit or
refund.
   
 
- 32 -

--------------------------------------------------------------------------------

 
 
3.1.35
Equipment Leases

 
The Equipment Leases listed or identified on Schedule 3.1.33 are the only leases
of movable property to which the Corporation is a party.  All of the Equipment
Leases are in full force and effect and no default exists on the part of the
Corporation or on the part of any of the other parties thereto.  The entire
interest of each of the Corporation under each of the Equipment Leases to which
it is a party or by which it is bound is held by the Corporation free and clear
of any Encumbrances, except for Permitted Encumbrances and all payments due
under the Equipment Leases have been duly and punctually paid and all
obligations to be discharged or performed under the Equipment Leases have been
fully discharged and performed in accordance with the terms of the Equipment
Leases.
 
3.1.36
Sufficiency and Condition of Assets

 
Other than as set out in Schedule 3.1.36:
 
 
(a)
The assets owned, licensed or leased by the Corporation constitute all of the
property and assets used to carry on the Business as it is currently carried on,
are free of defects and include all proprietary rights, and Intellectual and
Industrial Property Rights relating to the Business.

 
 
(b)
Assets located in a location other than the Leased Real Property are set out in
Schedule 3.1.36.

 
3.1.37
Insurance

 
 
(a)
The Corporation has insured the Corporation, its assets, operations and the
Business, by reputable insurers in such amounts and against such risks as are
customarily carried and insured against by owners of comparable business,
properties or assets.

 
 
(b)
Schedule 3.1.37 sets forth and describes all insurance policies currently
maintained by each of the Corporation, including a brief description of the type
of insurance, the name of the insurer, policy number, coverage limits,
expiration date and annual premiums.  Each of such insurance policies is valid
and subsisting and in good standing, there is no default thereunder and the
Corporation is an insured party thereunder and is entitled to all rights and
benefits thereunder.

 
 
(c)
Schedule 3.1.37 sets forth and describes all pending claims under any of such
insurance policies and identifies the most recent inspection reports, if any,
received from insurance underwriters as to the condition or insurance value of
the insured property and assets, copies of which have been made available to the
Purchaser.  The Corporation has not failed to give any notice or present any
claim under any of such insurance policies in due and timely fashion. Except as
set out in Schedule 3.1.37, to the knowledge of the Vendors, there are no
circumstances which might entitle the Corporation to make a claim under any of
such insurance policies or which might be required under any of such insurance
policies to be notified to the insurers.

   
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
(d)
No notice of cancellation or non-renewal with respect to, nor disallowance of
any claim under, any of such insurance policies has been received by the
Corporation.  To the knowledge of the Vendors, there are no circumstances or
occurrences which would or might form the basis of an increase in premiums for
the current insurance coverage maintained by the Corporation.

 
3.1.38
Contracts

 
The Corporation is not a party to or bound by or subject to any Contract except
for:
 
 
(a)
the Real Property Leases set forth on Schedule 3.1.29;

 
 
(b)
the Equipment Leases set forth on Schedule 3.1.33;

 
 
(c)
service contracts on office equipment;

 
 
(d)
Permitted Encumbrances set forth and described in Schedule 1.1C;

 
 
(e)
agreements and arrangements with respect to Employees and Persons receiving
compensation for work or services provided to the Corporation set forth and
described in Schedule 3.1.25;

 
 
(f)
Employee Benefit Plans set forth and described in Schedule 3.1.26;

 
 
(g)
the insurance policies set forth and described in Schedule 3.1.37;

 
 
(h)
the Contracts whose value exceeds $10,000 set forth and described on
Schedule 3.1.38;

 
 
(i)
the agreements and arrangements relating to Licensed I.P. as set forth and
defined in Schedule 3.1.48,

 
and, except as disclosed in the Schedules referred to in this Section 3.1.38, no
Consent is required nor is any notice required to be given under any Contract
from any party thereto or any other Person in connection with the completion of
the transactions herein contemplated in order to maintain all rights of the
Corporation under any such Contract.  Such Contracts are all in full force and
effect with no amendments except as disclosed on Schedule 3.1.38 and the
Corporation is entitled to all rights and benefits thereunder.  True and
complete copies of all Contracts of the Corporation, including any amendments
thereto or extensions thereof, have been made available to the Purchaser for
inspection.  Such Contracts are valid and binding obligations of the parties
thereto enforceable in accordance with their respective terms subject to the
Enforceability Limitations.  The Corporation has complied with all material
terms of such Contracts, has paid all amounts due thereunder, has not waived any
rights thereunder, and no default or breach exists in respect thereof on the
part of the Corporation or, to the Vendor’s knowledge any other party thereto,
and no event has occurred which, after the giving of notice or the lapse of time
or both, would constitute such a default or breach.  Schedule 3.1.38 also sets
forth all quotations, orders or tenders for Contracts which remain open for
acceptance.  The Corporation has not become a party to any Contract which it
does not have the capacity to perform, including the necessary personnel,
equipment and supplies.  Except as disclosed in Schedule 3.1.38, no purchase
commitment of the Corporation is in excess of its normal business requirements
or is not terminable by the Corporation without penalty on thirty (30) days
notice or less.
   
 
- 34 -

--------------------------------------------------------------------------------

 
 
3.1.39
Customers

 
Schedule 3.1.39 annexed hereto contains a true and complete list of all the
customers of the Corporation.  None of the Corporation nor the Vendors has
disclosed any details of same to any third party.  None of the Corporation nor
the Vendors has any knowledge of or suspects any termination or adverse change
in the relationship of the Corporation with any of its customers.  To the best
of the knowledge of the Vendors, the transactions contemplated by this Agreement
will not impair the ability of the Purchaser to continue such relationship with
the customers of the Corporation.
 
3.1.40
Vendors Suppliers

 
Schedule 3.1.40 annexed hereto contains a true and complete list of all the
suppliers of the Vendors.  None of the Corporation nor the Vendors has disclosed
any details of same to any third party.  None of the Corporation nor the Vendors
has any knowledge of or suspects any termination or adverse change in the
relationship of the Corporation with any of its suppliers.  To the best of the
knowledge of the Vendors, the transactions contemplated by this Agreement will
not impair the ability of the Purchaser to continue such relationship with the
suppliers.
 
3.1.41
Legal Proceedings

 
Except as set forth and described in Schedule 3.1.41, there is no Legal
Proceeding (whether or not purportedly on behalf of the Corporation) in
progress, pending or, to the knowledge of the Vendors, threatened against or
affecting the Corporation, before or by any Tribunal.  To the knowledge of the
Vendors, there are no grounds on which any such Legal Proceeding might be
commenced with any reasonable likelihood of success.  There is no Order
outstanding against or affecting the Corporation nor is there any Order
outstanding against or affecting the Corporation which, in any such case,
affects adversely or might affect adversely the ability of the Corporation to
carry on the Business or the title of the Corporation to its assets.
 
3.1.42
Banking Information

 
Schedule 3.1.42 sets forth the name and location (including municipal address)
of each bank, trust company or other institution in which the Corporation has an
account, money on deposit or a safety deposit box relating to the Business and
the name of each Person authorized to draw thereon or to have access thereto and
the name of each Person holding a power of attorney from the Corporation
relating to the Business and a summary of the terms thereof.
 
3.1.43
Tax Matters

 
 
(a)
Taxes and Tax Returns

 
The Corporation has duly filed in the prescribed manner and within the
prescribed time all Tax Returns required to be filed by them and such Tax
Returns are correct and complete, and the Corporation has made complete and
accurate disclosure in such Tax Returns, in all material respects, and in all
materials accompanying such Tax Returns, except in respect of a particular Tax
Return to the extent that it may have been modified in a subsequent Tax Return.
The Corporation has paid all Taxes due and payable by it, including all Taxes
shown on such Tax Returns as being due and payable and all Taxes payable under
any assessment or reassessment.
  
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
(b)
Liabilities for Taxes

 
To the knowledge of the Vendors, no examination of any Tax Return of the
Corporation by a Governmental Authority is currently in progress.  To the
knowledge of the Vendors, except as set forth and described in Schedule 3.1.41,
there is no Legal Proceeding, assessment, re-assessment or request for
information outstanding or, to the knowledge of the Vendors, threatened against
the Corporation with respect to Taxes or any matters under discussion with any
Governmental Authority relating to Taxes.  
 
 
(c)
Waivers

 
There are no agreements, waivers or other arrangements providing for an
extension of time with respect to any assessment or reassessment of Tax, the
filing of any Tax Return or the payment of any Tax by the Corporation.  The
Corporation has received Notices of Assessment for all taxation years up to the
taxation year ending in June 30, 2010.
 
 
(d)
Withholding, Instalments, GST, QST and Sales Tax Matters

 
The Corporation has withheld from each payment made by it the amount of all
Taxes and other deductions required under any applicable Tax Legislation to be
withheld therefrom and has remitted all such amounts withheld and paid all
instalments of Taxes due and payable before the date hereof to the relevant
Governmental Authority within the time prescribed under any applicable Tax
Legislation.  The Corporation has complied with all registration, reporting,
collection and remittance requirements in respect of all federal and provincial
Tax Legislation in respect of sales tax.
 
 
(e)
Tax Basis of Assets

 
The tax basis of the Corporation in respect of their respective assets and the
undepreciated capital cost of such assets for purposes of determining future
amortization, depreciation and other income tax declarations for purposes of the
Income Tax Act, the Taxation Act and any other relevant provincial Tax
Legislation is accurately reflected on each of such parties’ respective Tax
Returns and Books and Records.
 
 
(f)
Paid-up Capital

 
The paid-up capital for Tax purposes of the Shares are no less than its stated
capital for corporate purposes.
   
 
- 36 -

--------------------------------------------------------------------------------

 
 
3.1.44
Accounts Receivable

 
Schedule 3.1.44 annexed hereto sets forth a true and complete aged listing of
the Accounts Receivable of the Corporation as of close of business on the day
prior to the date hereof, with explanatory notes on over ninety (90) day and
over receivables. The Accounts Receivable are accurately recorded in the Books
and Records, are genuine and bona fide receivables which arose in the ordinary
course of business and, net of reserves (which reserves are adequate and
determined in accordance with GAAP, consistently applied), are collectible in
full when due without any discount, set-off or counterclaim, within ninety (90)
days after the Closing Date, and are not owing from any related parties.
 
3.1.45
Place of Business

 
The Corporation carries on the Business only in the Building and has no other
place of business.
 
3.1.46
Compliance with Applicable Law

 
The Corporation has conducted and is conducting the Business and operates and
maintains the properties and assets used in the Business in compliance with
Applicable Law, and neither the Vendors nor the Corporation has received any
notice of any alleged violation of any Applicable Law that has not been remedied
or rectified.
 
3.1.47
Licences

 
The Corporation possesses all Licences required under Applicable Law to conduct
the Business and to own, use and operate the properties and assets used in the
Business. Schedule 3.1.47 is a complete and accurate list of all such
Licences.  All Licences of the Corporation are valid and subsisting and in good
standing, there is no default thereunder, and no proceeding is pending or
threatened and no grounds exist to revoke or amend any of them. None of those
Licences (a) contains any burdensome term, provision, condition or limitation
which has or could have an adverse effect on the Business, or (b) except as
specifically disclosed in this Agreement, requires any Regulatory Approval in
connection with the completion of the transactions herein contemplated or in
order for the Corporation to maintain such Licences in full force and effect and
in good standing after Closing.
 
3.1.48
Intellectual and Industrial Property

 
 
(a)
Schedule 3.1.48 sets forth and describes all of the Corporation’s registered
Intellectual and Industrial Property and specifies, for each item, whether such
Intellectual and Industrial Property (including all Intellectual and Industrial
Property Rights pertaining thereto) are owned by the Corporation (“Owned I.P.”)
or whether such Intellectual and Industrial Property is used by the Corporation
under a licence agreement or arrangement from another Person (“Licensed I.P.”).

 
 
(b)
Except as set forth and described in Schedule 3.1.48, all of the Owned I.P. is
valid and subsisting, is owned by the Corporation with good title thereto free
of any Encumbrance, except for Permitted Encumbrances, and the Corporation has
the unencumbered right to use (where use includes the ability to modify, market,
license, and any other activity associated with the term “use”, all without
restriction of any kind from any third Person (in this Section “Use”)) the Owned
I.P.

  
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
(c)
Except as set out in Schedule 3.1.48, the Corporation has taken all commercially
reasonable steps to protect and preserve the confidentiality of all the Owned
I.P. not otherwise protected by patents, patent applications or copyright.

 
 
(d)
Except as set forth on Schedule 3.1.48, to the knowledge of the Vendors each
licence agreement or arrangement with respect to Licensed I.P. is in full force
and effect and there is no default thereunder.

 
 
(e)
No Person has commenced, or provided notice of intention to commence, any Legal
Proceeding claiming infringement, adverse ownership, invalidity, lack of
distinctiveness or conflict with respect to any of the Owned I.P. or the
Licensed I.P.

 
 
(f)
Except as set forth on Schedule 3.1.48, to the knowledge of the Vendors, the
conduct of the Business by the Corporation and its use of the Owned I.P. and the
Licensed I.P. does not conflict with, infringe upon or violate and is not
alleged by any Person to conflict with, infringe upon or violate the
Intellectual and Industrial Property Rights of any other Person.

 
 
(g)
All plans and drawing used or created in the ordinary course are owned by the
Corporation, except where such plans and drawings have been assigned to clients
of the Corporation pursuant to an agreement in writing.

 
 
(h)
The Corporation has taken commercially reasonable steps to maintain the secrecy
of all trade secrets and other confidential information of the Corporation and
all confidential information provided to third parties.  To the knowledge of the
Vendors, all such non-disclosure agreements are valid, binding and enforceable
and are in full force and effect and none of the Vendors is aware of any breach
of any such non-disclosure agreement.  

 
3.1.49
Personal Information

 
 
(a)
Except as set out in Schedule 3.1.49, there are no investigations, inquiries,
actions, suits, claims, demands or proceedings, whether statutory or otherwise,
pending, ongoing, or to the knowledge of the Vendors, threatened, with respect
to the Corporation’s collection, use, disclosure or retention of Personal
Information. No Order, whether statutory or otherwise, is pending or has been
made, and to the knowledge of the Vendors, no notice has been given pursuant to
Applicable Law requiring the Corporation to take (or refrain from taking) any
action with respect to Personal Information.

 
3.1.50
Government Assistance Programs

 
Schedule 3.1.50 is a complete and accurate list of all agreements, loans and
other funding arrangements and assistance programs from any Governmental
Authority (“Government Assistance Programs”) which are outstanding in favour of
the Corporation. True and complete copies of all documents relating to the
Government Assistance Programs have been made available to the Purchaser for
inspection. The Corporation has performed all of its obligations under the
Government Assistance Programs, and no default on the part of either of the
Corporation exists under any Government Assistance Programs.
   
 
- 38 -

--------------------------------------------------------------------------------

 
 
3.1.51
Disclosure

 
To the knowledge of the Vendors, the representations and warranties given by
them in respect of themselves and the Corporation contained in this Agreement
and in any agreement, certificate, affidavit, statutory declaration or other
document delivered or given pursuant to this Agreement are true and correct and
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained in such representations
and warranties not misleading to a prospective purchaser of the Purchased
Shares, and to the extent any such document shall be delivered following the
execution of this Agreement but on or prior to the Closing Time, then such
statements are made as of the time of such delivery.
 
3.2
Representations and Warranties with respect to the Purchaser

 
The Purchaser represents and warrants to the Vendors, as set out in this
Section 3.2 and acknowledges that each of the Vendors is relying on such
representations and warranties in connection with the transactions contemplated
in this Agreement.
 
3.2.1
Incorporation, Authority and Enforceability

 
The Purchaser is a corporation duly incorporated, organized and subsisting under
the laws of Canada. No proceedings have been taken or authorized by the
Purchaser or, to the knowledge of the Purchaser, any other Person, with respect
to the bankruptcy, insolvency, liquidation, dissolution or winding-up of the
Purchaser.  The Purchaser has the power and capacity to enter into this
Agreement, to purchase the Purchased Shares from the Vendors as herein
contemplated and to perform its other obligations hereunder.  The execution of
this Agreement and the completion of the transactions herein contemplated have
been duly and validly authorized by all necessary corporate action by the
Purchaser and this Agreement has been duly and validly executed by the Purchaser
and is a valid and binding obligation of the Purchaser enforceable against the
Purchaser in accordance with its terms, subject to the Enforceability
Limitations.
 
3.2.2
Conflicting Agreements, Regulatory Approval

 
The execution by the Purchaser of this Agreement and the other agreements,
documents and instruments contemplated hereby, the consummation of the
transactions contemplated hereby or thereby, and the performance or observance
by the Purchaser of any of the terms or conditions hereof or thereof, will not
conflict with, or result in a breach or violation of the terms or conditions of,
or constitute a default under the Constating Documents of the Purchaser, any
indenture, contract or agreement, Order or Applicable Law to which the Purchaser
or any of its assets are subject, subject to any required Regulatory Approvals.
 
3.2.3
Consents

 
Except as set out in Schedule 3.2.3, the Purchaser is under no obligation,
contractual or otherwise, to require or obtain the consent of any Person and no
Licences of, or notifications to, any Governmental Authority are required to be
obtained in connection with the execution or performance by the Purchaser of
this Agreement or the completion of any of the transactions contemplated herein.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
3.2.4
Investment Canada Act

 
The Purchaser is not a “non-Canadian” for purposes of and within the meaning of
the Investment Canada Act (Canada).
 
3.2.5
Disclosure

 
The representations and warranties of the Purchaser contained in this Agreement
and in any agreement, certificate, affidavit, statutory declaration or other
document delivered or given pursuant to this Agreement are materially true and
correct and do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained in such
representations and warranties not misleading, and to the extent any such
document shall be delivered following the execution of this Agreement but on or
prior to the Closing Time, then such statements are made as of the time of such
delivery.
 
3.3
Non-Waiver

 
3.3.1
Purchaser Waiver

 
No investigations made by or on behalf of the Purchaser at any time shall waive,
diminish the scope of or otherwise affect any representation or warranty made by
any of the Vendors in this Agreement or in any Closing Document.
 
3.3.2
Vendor Waiver

 
No investigations made by or on behalf of the Vendors at any time shall waive,
diminish the scope of or otherwise affect any representation or warranty made by
the Purchaser in this Agreement or in any Closing Document.
 
3.4
Survival of Representations and Warranties of the Vendors

 
3.4.1
The representations and warranties of the Vendors contained in this Agreement
and in any Closing Document and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given pursuant to this
Agreement or any Closing Document shall survive the Closing and, notwithstanding
the Closing or any investigation made by or on behalf of the Purchaser with
respect thereto, shall continue in full force and effect for the benefit of the
Purchaser provided, however, that no claim in respect thereof shall be valid
unless it is made within the following time periods:

 
 
(a)
in the case of a claim in respect of the representations or warranties relating
to the incorporation, formation or issued and outstanding capital of the
Corporation or the Vendors, and the enforceability of the obligations of the
Vendors hereunder; title of each of the Vendors to the Purchased Shares; title
of the Corporation to its property and assets and, in the case of a claim in
respect of a representation or warranty based on a fraud, including a claim
relating to any Tax liability of the Corporation, based on a fraud committed in
filing a Tax Return or supplying information for purposes of any applicable Tax
Legislation, there shall be no time limit within which such a claim may be made;

   
 
- 40 -

--------------------------------------------------------------------------------

 
 
 
(b)
in the case of a claim in respect of a representation or warranty relating to a
Tax matter, other than a Claim in respect of a misrepresentation made or fraud
committed in filing a Tax Return or supplying information for the purposes of
any applicable Tax Legislation, within a period commencing on the Closing Date
and ending on the date six (6) months following the date on which the last
applicable limitation period under any applicable Tax Legislation expires with
respect to any taxation year which is relevant in determining any liability
under this Agreement with respect to Tax matters; and

 
 
(c)
in the case of a claim in respect of any other representation or warranty, three
(3) years;

 
and any such claim shall only be made in accordance with the provisions set
forth in 6.
 
3.5
Survival of Representations and Warranties of the Purchaser

 
3.5.1
The representations and warranties of the Purchaser contained in this Agreement
and in any Closing Document and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given pursuant to this
Agreement or any Closing Document shall survive the Closing and, notwithstanding
the Closing or any investigation made by or on behalf of the Vendors with
respect thereto, shall continue in full force and effect for the benefit of each
of such parties provided, however, that no claim in respect thereof shall be
valid unless it is made within the following time periods:

 
 
(a)
in the case of a claim in respect of Section 3.2.1 and in the case of a claim in
respect of a representation or warranty based on fraud there shall be no time
limit within which such a Claim may be made; and

 
 
(b)
in the case of a claim in respect of any other representation or warranty, three
(3) years.

 
and any such claim shall only be made in accordance with the provisions set
forth in 6.
 
4. 
OTHER COVENANTS OF THE PARTIES

 
4.1
Covenants of the Vendors

 
Each of the Vendors hereby covenants and agrees with the Purchaser as set out in
this Section 4.1.
 
4.1.1
Investigations and Availability of Records

 
During the Interim Period, the Vendors shall permit the Purchaser’s Advisors and
representatives of the Purchaser’s lenders to have free and unrestricted access
to the property and assets of the Corporation and to the Building, including the
Books and Records, as well as to the Employees, in order to make such
investigations of the Business and the property and assets of the Corporation,
including environmental testings and building inspections and its financial,
legal and Tax condition and its compliance with Applicable Law as the Purchaser
deems necessary or desirable; provided that such investigations, inspections and
evaluations shall be carried out with reasonable advance notice during normal
business hours and without undue interference with the operations of the
Corporation, and shall in any case be coordinated with the Principals. The
Vendors shall co-operate fully in facilitating such investigations and shall
furnish copies of all such documents and materials relating to such matters as
may be reasonably requested by or on behalf of the Purchaser.
   
 
- 41 -

--------------------------------------------------------------------------------

 
 
4.1.2
Consents and Regulatory Approvals

 
Commencing forthwith after the date hereof, each of the Vendors shall and shall
cause the Corporation to use all reasonable efforts to obtain, at or prior to
the Closing Time, all Consents and Regulatory Approvals.  Commencing forthwith
after the date hereof, Trustees shall do such action as may be required to
strike-off from the Register of Personal and Movable Real Rights (Quebec) any
“stipulations d’inaliénabilité” registered against, or on behalf of, Fiducie
Mazoyer, the Trustees, or the settlor of Fiducie Mazoyer.
 
4.1.3
Conduct of the Business

 
 
(a)
During the Interim Period, each of the Vendors shall cause the Corporation,
except as may be otherwise required pursuant to the Pre-Closing Transactions,
to:

 
 
(i)
carry on the Business in the ordinary course and in compliance with Applicable
Law and to perform its obligations under all Contracts, Real Property Leases and
Equipment Leases;

 
 
(ii)
use its best efforts to preserve the Business and the goodwill of suppliers,
customers and others having business relations with the Corporation and maintain
in full force and effect all Intellectual and Industrial Property Rights owned
by the Corporation relating to the Business;

 
 
(iii)
use its best efforts to retain the services of the present executives,
Employees, consultants and advisors of or to the Corporation (except as may be
otherwise specifically required or contemplated by the provisions of this
Agreement);

 
 
(iv)
use its best efforts to maintain in full force and effect all Contracts to which
the Corporation is a party in respect of the Business;

 
 
(v)
pay, satisfy and discharge its obligations and Liabilities in the ordinary
course of business, consistent with past practice;

 
 
(vi)
continue in full force and effect the insurance coverage referred to in
Section 3.1.37, to take out such additional insurance as may be required in the
ordinary course of the Business or as may be reasonably requested by the
Purchaser and to give all notices and present all claims under all insurance
policies in a due and timely fashion and promptly advise the Purchaser in
writing of any such claims;

  
 
- 42 -

--------------------------------------------------------------------------------

 
 
 
(vii)
prepare and file in a timely manner, to the satisfaction of the Purchaser acting
reasonably, all Tax Returns required to be filed by them and pay all Taxes
required under any applicable Tax Legislation to be paid by them for any
taxation year ending on or before the Closing Date, including all Tax Returns
required to be filed and all Taxes required to be paid by it for the taxation
year ending as a consequence of the Closing and to ensure that all such Tax
Returns are true, correct and complete and that such Tax Returns and all
materials accompanying such Tax Returns reflect complete and accurate
disclosure;

    
 
(viii)
pay within the time prescribed by applicable Tax Legislation any required
instalments of Taxes owing by such parties;

 
 
(ix)
make adequate provision in its Books and Records for the Taxes which relate to
any taxation year or part thereof ending or arising before the Closing Date or
ending as a consequence of the Closing which are not yet due and payable and for
which Tax Returns are not yet required to be filed;

 
 
(x)
withhold from each payment made by it the amount of all Taxes and other
deductions required under any applicable Tax Legislation to be withheld
therefrom and to pay all such amounts withheld to the relevant taxing or other
authority within the time prescribed under any applicable Tax Legislation;

 
 
(xi)
refrain from entering into any arrangements to provide for an extension of time
with respect to any assessment or reassessment of Tax, the filing of any Tax
Return or the payment of any Tax by it without the prior written consent of the
Purchaser; and

 
 
(xii)
use its best efforts to not cause or permit to exist a breach of any
representations and warranties of the Vendors contained in this Agreement or in
any Closing Document and to conduct the Business and preserve the Business in
such a manner that at the Closing Time, the representations and warranties of
the Vendors under this Agreement will be true and correct as if they were made
at and as of that time.

 
 
(b)
During the Interim Period, the Vendors shall ensure that the Corporation does
not (except as may be otherwise required pursuant to the Pre-Closing
Transactions), without the prior written consent of the Purchaser:

 
 
(i)
become a party to or bound by or subject to any new Contract with any Interested
Person or amend or concur in the amendment of any such existing Contract or make
or authorize any payment to or for the benefit of any Interested Person;

 
 
(ii)
enter into any material Contract;

 
 
(iii)
become a party to or bound by or subject to any new agreement or arrangement
with respect to employment or employee benefits (other than an employment or
personal services agreement or arrangement which is terminable by the
Corporation without liability on no more than thirty (30) days’ notice) or amend
or concur in the amendment of or increase any payment or obligation under any
existing agreement or arrangement with respect to Employee Benefit Plans other
than such as is required or contemplated by an existing policy or practice as to
periodic review of Employee Benefit Plans;

  
 
- 43 -

--------------------------------------------------------------------------------

 
 
 
(iv)
take any step to dissolve, wind-up or otherwise affect, as applicable, its
continuing existence as a corporation, or amalgamate or merge with any Person or
amend the Corporation’s Constating Documents or by-laws;

 
 
(v)
make any loan to or investment in any other Person;

 
 
(vi)
become a party to or bound by or subject to any new Debt Instrument or amend or
concur in the amendment of or prepay or vary the terms of any indebtedness or
other obligation under any existing Debt Instrument, except for the payment in
full of existing Debt Instruments at the Closing Time;

 
 
(vii)
become a party to or bound by or subject to any new Guarantee or amend or concur
in the amendment of any existing Guarantee;

 
 
(viii)
declare or pay any dividend or other distribution (whether out of capital or
surplus or otherwise) on any of the Corporation’s outstanding securities or
redeem, purchase or otherwise acquire any of the Corporation’s outstanding
securities except as contemplated by this Agreement at the Closing Time;

 
 
(ix)
sell, lease, assign, pledge, encumber or transfer any property, except for
inventory sold in the ordinary course;

 
 
(x)
purchase any material property or material assets;

 
 
(xi)
cancel, waive or vary the terms of any debt owing to or any claim or right of
the Corporation;

 
 
(xii)
modify the salary, wages, benefits or other compensation of any of the present
executives, principals, Employees, consultants and advisors of or to the
Corporation (except as may otherwise be disclosed in, required by or
contemplated by the provisions of this Agreement or its Schedules);

 
 
(xiii)
issue any Shares or other securities or interests or make any change in the
number or class of or rights attached to any issued or unissued Shares of its
capital, or grant, issue or make any option, warrant, subscription, convertible
security or other right or commitment to purchase or acquire any Shares of its
capital, or interests or other securities;

 
 
(xiv)
incur any material obligation or liability or make, authorize or accept any
early payment of any existing obligation or liability;

 
 
- 44 -

--------------------------------------------------------------------------------

 
 
 
(xv)
create or permit the creation of any new Encumbrance on any of its property or
assets (except for any Permitted Encumbrance) or amend or concur in the
amendment of any such existing Encumbrance;

 
 
(xvi)
terminate, transfer, assign, modify or change, or grant any rights under, any
Intellectual and Industrial Property Rights (except as may otherwise be required
or contemplated by the provisions of this Agreement); or

 
 
(xvii)
take or refrain from taking any other action that would cause any of the
representations and warranties of the Vendors under this Agreement or any
Closing Document to be false or misleading;

 
nor agree or become bound to do any of the foregoing.
 
 
(c)
During the Interim Period, the Vendors shall ensure that none of the Trustees
(i) resigns as trustee of Fiducie Mazoyer; or (ii) amends or modifies the
Constating Documents of Fiducie Mazoyer.

 
4.1.4
Vendors’ Acknowledgment

 
Each of the Vendors hereby agrees that by virtue of it entering into and
executing this Agreement, it hereby consents to all of the transactions
contemplated herein and, for certainty, any and all consents required of each
such Vendor in connection herewith and therewith are hereby granted by each such
Vendor.
 
4.2
Covenants of the Purchaser

 
The Purchaser hereby covenants and agrees with the Vendors as set out in this
Section 4.2:
 
4.2.1
Books and Records Following Closing

 
The Purchaser shall cause the Corporation from and after the Closing Date to
retain all Books and Records relating to any period ending on or prior to the
Closing Date for a period of six (6) years following the Closing Date.  Each of
the Vendors shall have the right, for the purpose of filing any Tax Returns as
required under this Agreement, for the purpose of preparing its own Tax Returns,
for the purpose of contesting any assessment or reassessment for Tax, or for
other legitimate business purposes, to inspect and make copies of the same at
the expense of such Vendor during normal business hours and upon reasonable
notice.  The Vendors shall duly prepare, in a timely manner and in consultation
with the Purchaser, all Tax Returns of the Corporation required to be filed as a
result of the sale of the Purchased Shares contemplated herein.
 
4.2.2
Insurance Following Closing

 
The Purchaser shall use reasonable efforts to cause the Corporation from and
after the Closing Date to maintain a long tail product liability insurance
covering the Vendors for a period of three (3) years after the Closing Date,
provided that all fees related to this insurance shall be borne by the Vendors.
 
4.2.3
Discharge

 
The Purchaser shall cause the Corporation to discharge the Vendors of all
guarantees or endorsements given by them to secure the obligations of the
Corporation within sixty (60) days of the Closing Date and indemnify and save
the Vendors harmless from and against any claims, demands, actions, causes of
action, damage, loss, deficiency, cost, liability and expense which may be made
or brought against the Vendors, in respect of or arising out of any guarantees
or endorsements made by them to secure the obligations of the Corporation.
  
 
- 45 -

--------------------------------------------------------------------------------

 
 
4.3
Mutual Covenants

 
4.3.1
Cooperation

 
Each Party hereby covenants and agrees with the other Parties to cooperate fully
in good faith with each other and their respective Representatives in connection
with any steps required to be taken as part of their respective obligations
under this Agreement.
 
4.3.2
Pre-Closing Transactions

 
The Parties shall cause the Pre-Closing Transactions to occur, at their
satisfaction, before the Closing Date.
 
5. 
CONDITIONS OF CLOSING

 
5.1
Conditions for the Benefit of the Purchaser

 
The transactions herein contemplated, including the sale and purchase of the
Purchased Shares in accordance with the terms of this Agreement, are subject to
the conditions precedent set out in this Section 5.1, each of which is hereby
declared to be for the exclusive benefit of the Purchaser.  Each of such
conditions is to be satisfied in full at or prior to the Closing Time.  Each of
the Vendors covenants and agrees to use its best efforts to cause each of such
conditions to be fulfilled at or prior to the Closing Time.  The Purchaser may
refrain from Closing until each condition precedent set out in this Section 5.1
is satisfied or waived by the Purchaser, in its sole discretion.
 
5.1.1
Due Diligence Investigations

 
The Purchaser shall be fully satisfied with the due diligence investigations
referred to in Section 4.1.1, at its sole discretion, for any reason whatsoever.
 
5.1.2
Representations, Warranties and Covenants of each of the Vendors

 
 
(a)
All representations and warranties of each of the Vendors made in or pursuant to
this Agreement shall have been true and correct on the date hereof and shall be
true and correct in all material respects at the Closing Time with the same
force and effect as if such representations and warranties had been made at and
as of the Closing Time.

 
 
(b)
Each of the Vendors shall have performed or complied with all obligations,
covenants and agreements contained in this Agreement to be performed by it at or
prior to the Closing Time.

  
 
- 46 -

--------------------------------------------------------------------------------

 
 
 
(c)
As evidence of the satisfaction of the conditions in Sections 5.1.2(a) and (b),
each of the Vendors shall deliver to the Purchaser at the Closing Time a
certificate of each such Vendor confirming the matters in Sections 5.1.2(a) and
(b), as applicable, and to the effect that as of the Closing Time all other
conditions set forth in Section 5.1, including the condition in Section 5.1.4,
have been satisfied or waived by the Purchaser in accordance with this
Agreement.  To the extent that the matters set out in Section 5.1.2(a) cannot be
so confirmed, such certificate shall set out the facts or circumstances that
constitute or result in a change to the representations and warranties.
Notwithstanding the foregoing, the receipt of such certificate and the
completion of the transactions herein contemplated shall not constitute a waiver
(in whole or in part) of, or have the effect of modifying or qualifying in any
way, any breach or inaccuracy in such representations and warranties to the
extent set out in such certificate, and shall not have the effect of modifying
or qualifying the affected representations and warranties of the Vendors made
(or, for purposes of Section 6.1, deemed to have been made) in or pursuant to
this Agreement, each of which shall survive the Closing and remain in full force
and effect for the benefit of the Purchaser as provided in Section 3.4.

 
5.1.3
Legal Opinion

 
A legal opinion of legal counsel to the Vendors in respect of this Agreement and
the Closing Documents, in form and in substance satisfactory to the Purchaser
and dated the Closing Date, shall have been received by the Purchaser at the
Closing Time.
 
5.1.4
No Adverse Change

 
During the Interim Period, there shall have been no change in the Business, or
in the operations, affairs, prospects, bank financing or condition (financial or
otherwise) of the Corporation which, in the reasonable opinion of the Purchaser,
would constitute a material adverse change to the Corporation or the Business.
 
5.1.5
Consents

 
All Consents necessary to keep the Contracts, Real Property Leases and Equipment
Leases in full force and effect and to enable the Purchaser to continue to enjoy
all rights and benefits thereunder shall have been granted, obtained and
received unconditionally or on terms satisfactory to the Purchaser, acting
reasonably.
 
5.1.6
Regulatory Approvals

 
All Regulatory Approvals required to keep the Licences held by the Corporation,
the Principals and the Employees in good standing and to otherwise enable the
Corporation, the Principals and the Employees, as applicable, to continue to
enjoy all rights and benefits thereunder and enable the Corporation to carry on
the Business after the Closing in the same manner as it is currently carried on
shall have been granted, obtained and received unconditionally or on terms
satisfactory to the Purchaser, acting reasonably.
 
5.1.7
No Legal Proceedings

 
No Order shall have been made and no Legal Proceeding shall have been commenced
or shall be pending or threatened against the Vendors or the Corporation or any
other Party which adversely affects or would adversely affect the title of the
Vendors to the Purchased Shares or the Corporation to its assets or which
enjoins, restricts or prohibits, or which asserts a claim or seeks a remedy that
would have the effect of enjoining, restricting or prohibiting the completion of
the transactions herein contemplated, or which, in the result, could prohibit or
restrict the Purchaser from carrying on the Business in the ordinary course
after Closing.
  
 
- 47 -

--------------------------------------------------------------------------------

 
 
5.1.8
Releases

 
Each of the Vendors and the Building Owner shall have released the Corporation
with respect to all claims any of them may have against the Corporation up to
the Closing Time including in the Vendors’ respective capacities of shareholder,
director, officer, employee and consultant, as applicable.
 
5.1.9
Guarantees

 
Any Guarantees to which the Corporation is a party on the date hereof shall have
been terminated, except the Guarantees to secure the obligations of VTI.
 
5.1.10
Resignations

 
The Vendors shall have delivered written resignations of the directors and
officers of the Corporation as the Purchaser shall indicate.
 
5.1.11
Closing Documents

 
The Purchaser shall have received such other opinions, agreements, certificates,
affidavits, statutory declarations, instruments of transfer and other
documentation reasonably required by the Purchaser to implement the transactions
herein contemplated, all of which shall be satisfactory in form and substance to
counsel for the Purchaser, acting reasonably. Without limiting the generality of
the foregoing, the Purchaser shall be satisfied with the content and substance
of all Schedules to this Agreement, which shall be delivered by the Vendors
after the date hereof.
 
5.1.12
Escrow Agreement

 
The Vendors and Mazoyer shall have executed and delivered the Escrow Agreement.
 
5.1.13
Farnham Lease

 
The Building Owner shall have executed and delivered the Farnham Lease.
 
5.1.14
Principal Employment Agreement

 
The Principal Employment agreement shall have been executed and delivered by
Christian Roberge.
   
 
- 48 -

--------------------------------------------------------------------------------

 
 
5.1.15
License Agreement

 
Mazoyer shall have executed and delivered the License Agreement.
 
5.1.16
Pre-Closing Transactions

 
The Pre-Closing Transactions shall have been carried out in a manner
satisfactory to the Purchaser, acting reasonably.
 
5.1.17
VTI Transaction

 
The Purchaser or one of its affiliate, GCEFF Inc. and Mazoyer shall have
negotiated and agreed upon the terms and conditions of a stock purchase
agreement in respect of the purchase, by the Purchaser or one of its affiliate,
of all of the issued and outstanding shares of capital stock of VTI for a
purchase price of $1,000,000 (the “VTI Transaction”).  The stock purchase
agreement related to the VTI Transaction shall be essentially similar to this
Agreement, except for items specific to the laws of the State of Vermont and for
terms and conditions that will need to be amended as a result of the Purchaser’s
due diligence.  The VTI Transaction shall be contemplated concurrently with the
transaction contemplated herby on the Closing Date and shall be to the
Purchaser’s satisfaction.
 
5.2
Conditions for the Benefit of the Vendors

 
The transactions herein contemplated, including the sale and purchase of the
Purchased Shares in accordance with the terms of this Agreement, are subject to
the conditions precedent set out in this Section 5.2, each of which is hereby
declared to be for the exclusive benefit of each of the Vendors.  Each of such
conditions is to be satisfied in full at or prior to the Closing Time.  The
Purchaser covenants and agrees to use its best efforts to cause each of such
conditions to be fulfilled at or prior to the Closing Time.  The Vendors may
refrain from Closing until each condition precedent in this Section 5.2 is
satisfied or waived by the Vendors’ Representative, in their sole discretion.
 
5.2.1
Representations, Warranties and Covenants of the Purchaser

 
 
(a)
The representations and warranties of the Purchaser made in or pursuant to this
Agreement shall have been true and correct on the date hereof and shall be true
and correct in all material respects at the Closing Time with the same force and
effect as if such representations and warranties had been made at and as of the
Closing Time.

 
 
(b)
The Purchaser shall have performed or complied with all obligations, covenants
and agreements contained in this Agreement to be performed by it at or prior to
the Closing Time.

 
 
(c)
As evidence of the satisfaction of the conditions in paragraph 5.2.1(a) and (b),
the Purchaser shall deliver to the Vendors at the Closing Time a certificate of
the Purchaser confirming the matters in paragraphs 5.2.1(a) and (b) and to the
effect that as of the Closing Time all other conditions set forth in this
Section 5.2.1 have been satisfied or waived by the Purchaser in accordance with
this Agreement.  To the extent that the matters set out in Section 5.2.1(a)
cannot be so confirmed, such certificate shall set out the facts or
circumstances that constitute or result in a change to the representations and
warranties.  Notwithstanding the foregoing, the receipt of such certificate and
the completion of the transactions herein contemplated shall not constitute a
waiver (in whole or in part) of, or have the effect of modifying or qualifying
in any way, any breach or inaccuracy in such representations and warranties to
the extent set out in such certificate, and shall not have the effect of
modifying or qualifying the affected representations and warranties of the
Purchaser made (or for the purpose of Section 6.2, deemed to have been made) in,
or pursuant to, this Agreement, each of which shall survive the Closing and
remain in full force and effect for the benefit of each of the Vendors as
provided in Section 3.5.

  
 
- 49 -

--------------------------------------------------------------------------------

 
 
5.2.2
No Legal Proceedings

 
No Order shall have been made and no Legal Proceeding shall have been commenced
or shall be pending or threatened against the Purchaser or any other Party which
adversely affects or which enjoins, restricts or prohibits, or which asserts a
claim or seeks a remedy that would have the effect of enjoining, restricting or
prohibiting the completion of the transactions herein contemplated, or which, in
the result, could prohibit or restrict the Purchaser from carrying on the
Business in the ordinary course after Closing.
 
5.2.3
Principal Employment Agreement

 
Principal Employment Agreement shall have been executed by the Purchaser.
 
5.2.4
Escrow Agreement

 
The Escrow Agreement shall have been executed by the Purchaser.
 
5.2.5
Farnham Lease

 
The Farnham Lease shall have been executed by the Purchaser.
 
5.2.6
License Agreement

 
The License Agreement shall have been executed by the Purchaser.
 
5.2.7
VTI Transaction

 
The VTI Transaction shall be completed concurrently with the transactions
contemplated hereof on the Closing Date. The terms and conditions of the stock
purchase agreement of the VTI Transaction shall be to the satisfaction of
Mazoyer.
 
5.2.8
Consents and Regulatory Approvals

 
All Consents and Regulatory Approvals necessary for the Purchaser to acquire the
Purchased Shares shall have been granted, obtained and received on terms
satisfactory to the Vendors, acting reasonably.
  
 
- 50 -

--------------------------------------------------------------------------------

 
 
5.2.9
Releases

 
The Corporation shall have released the Vendors with respect to all claims
against any of them up to the Closing Time including in the Vendors’ respective
capacities of shareholder, director, officer, employee and consultant, as
applicable.
 
5.3
Waiver

 
Any Party may waive, in whole or in part, by notice to the other Parties, any
condition set forth in this 5 which is for its benefit.  No waiver by a Party of
any condition, in whole or in part, shall operate as a waiver of any other
condition.  The waiver in whole or in part by any Party of any condition
requiring the accuracy of a representation or warranty or the performance of or
compliance with a covenant shall not affect the right of that Party to
indemnification under 6 for any Loss suffered or incurred by that Party based
upon that misrepresentation or breach of warranty or upon the failure to observe
or perform that covenant.
 
5.4
Failure to Satisfy Conditions

 
If the conditions set forth in this Section 5 are not satisfied at the Closing
Time, or if it becomes apparent to the Purchaser or the Vendors’ Representative
that such condition cannot be satisfied within a reasonable time, the Purchaser
or the Vendors may terminate this Agreement by notice in writing to the other
Party, provided, however, that such termination shall not release any Party from
any obligation under Section 6, Section 9.3, Section 9.6 or Section 9.12.  For
clarity (i) the Purchaser shall not be entitled to indemnification under Section
6 if this Agreement is terminated pursuant to Section 5.1.1, Sections 5.1.11 to
5.1.17 or Sections 5.2.3 to 5.2.7, provided that the Vendors are not otherwise
in default hereunder and, (ii) the Vendors shall not be entitled to
indemnification under Section 6 if this Agreement is terminated pursuant to
Section 5.1.1, Sections 5.1.11 to 5.1.17 or Sections 5.2.3 to 5.2.7, provided
that the Purchaser is not otherwise in default hereunder.
 
6. 
INDEMNIFICATION

 
6.1
Indemnification by the Vendors

 
6.1.1
Subject to Section 3.4 and the limitations set forth in Section 6.12, each of
the Vendors on a joint and solidary basis shall indemnify, defend and save
harmless the Purchaser and its Representatives from and against any and all Loss
suffered or incurred by them, as a direct or indirect result of, or arising in
connection with or related in any manner whatever to:

 
 
(a)
any misrepresentation or breach of warranty made or given by the Vendors in
Section 3.1 of this Agreement, in any Closing Document or in any other document
delivered pursuant to this Agreement or any Closing Document;

 
 
(b)
any failure by any of the Vendors to observe or perform any covenant or
obligation to be carried out prior to Closing contained in this Agreement, any
Closing Document or in any document delivered pursuant to this Agreement or any
Closing Document;

  
 
- 51 -

--------------------------------------------------------------------------------

 
 
 
(c)
any Liabilities to the Purchaser or the Corporation that may arise as a result
of, or in connection with, the Pre-Closing Transactions, whether arising prior
to, on or after the Closing Date;

 
 
(d)
any Liabilities in respect of the Excluded Assets, whether arising prior to, on
or after the Closing Date;

 
 
(e)
any Loss arising from undisclosed Liabilities in respect of the Corporation;

 
 
(f)
any Taxes payable by the Corporation relating to a period prior to the Closing
Date;

 
 
(g)
any Legal Proceeding arising prior to the Closing Date;

 
 
(h)
any Liabilities with respect to product warranty for products sold before the
Closing Date, with respect to the conditions provided in Sections 7.1 and 7.2;

 
 
(i)
any Loss arising from the Corporation’s failure to establish and maintain a
privacy policy;

 
 
(j)
any event occurring prior to the Closing Date, resulting in a Legal Proceeding
against the Corporation or the Purchaser initiated following the Closing Date in
circumstances where the Corporation was obliged to have made a claim under any
of its insurance policies prior to the Closing Date in order to obtain coverage,
including, for certainty, any claims made or which ought to have been made by
the Corporation under any of its insurance policies for which coverage has been
or is denied, and including claims relating to the Legal Proceedings set out in
Schedule 3.1.41.

 
6.1.2
Notwithstanding the Closing and the delivery of the certificate pursuant to
Section 5.1.2, for the purposes of the Purchaser’s right to be indemnified as
provided in this Section 6.1 (but subject to the limitations in Section 6.12),
the said certificate shall be deemed to repeat the representations and
warranties of each of the Vendors made in this Agreement on and as of the
Closing Date as if then made without qualification as to materiality, except for
the representations and warranties expressly so qualified in this Agreement.

 
6.1.3
The Purchaser shall not be entitled to be indemnified pursuant to this
Section 6.1 to the extent that the Loss claimed is already taken into account in
connection with the Adjustment.

 
6.2
Indemnification by the Purchaser

 
6.2.1
Subject to Section 3.5 the Purchaser shall indemnify, defend and save harmless
the Vendors from and against any and all Loss suffered or incurred by them, as a
direct or indirect result of, or arising in connection with or related in any
manner whatsoever to:

 
 
(a)
any misrepresentation or breach of any warranty made or given by the Purchaser
in this Agreement, in any Closing Document or in any document delivered pursuant
to this Agreement or any Closing Document; or

   
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
(b)
any failure by the Purchaser to observe or perform any covenant or obligation
contained in this Agreement, in any Closing Document or in any document
delivered pursuant to this Agreement or any Closing Document.

 
6.2.2
Notwithstanding the Closing and the delivery of the certificate pursuant to
Section 5.2.1, for the purposes of each of the Vendors’ right to be indemnified
as provided in this Section 6.2, the said certificate shall be deemed to repeat
the representations and warranties of the Purchaser made in this Agreement on
and as of the Closing Date as if then made without qualification as to
materiality, except for the representations and warranties expressly so
qualified in this Agreement.

 
6.3
Agency for Representatives

 
Each Party agrees that it accepts each indemnity in favour of any of its
Representatives as mandatary of that Representative.  Each Party agrees that
another Party may enforce an indemnity in favour of any of that Party’s
Representatives on behalf of that Representative.
 
6.4
Notice of Third Party Claims

 
If an Indemnitee receives notice of the commencement or assertion of any Third
Party Claim, the Indemnitee shall give the Indemnitor reasonably prompt notice
thereof, but in any event no later than thirty (30) days after receipt of such
notice of such Third Party Claim.  Such notice to the Indemnitor shall describe
the Third Party Claim in reasonable detail and shall indicate, if reasonably
practicable, the estimated amount of the Loss that has been or may be sustained
by the Indemnitee.
 
6.5
Defence of Third Party Claims

 
The Indemnitor may participate in or assume the defence of any Third Party Claim
by giving notice to that effect to the Indemnitee not later than thirty (30)
days after receiving notice of that Third Party Claim (the “Notice
Period”).  The Indemnitor shall pay all of its own expenses of participating in
or assuming such defence.  The Indemnitee shall co-operate in good faith in the
defence of each Third Party Claim, even if the defence has been assumed by the
Indemnitor and may participate in such defence assisted by counsel of its own
choice at its own expense.  If the Indemnitee has not received notice within the
Notice Period that the Indemnitor has elected to assume the defence of such
Third Party Claim, the Indemnitee may, at its option, elect to settle or
compromise the Third Party Claim or assume such defence, assisted by counsel of
its own choosing and the Indemnitor shall be liable for all reasonable costs and
expenses paid or incurred in connection therewith and any Loss suffered or
incurred by the Indemnitee with respect to such Third Party Claim. If the
Indemnitor elects to assume the defence of a Third Party Claim under this
Section 6.5, the Indemnitor shall not have the right thereafter to contest its
liability for such claim.
 
6.6
Assistance for Third Party Claims

 
6.6.1
The Indemnitor and the Indemnitee will use all reasonable efforts to make
available to the Party which is undertaking and controlling the defence of any
Third Party Claim (the “Defending Party”),

   
 
- 53 -

--------------------------------------------------------------------------------

 
 
 
(a)
those employees and other persons whose assistance, testimony or presence is
necessary to assist the Defending Party in evaluating and in defending any Third
Party Claim; and

 
 
(b)
all documents, records and other materials in the possession of such Party
reasonably required by the Defending Party for its use in defending any Third
Party Claim,

 
and shall otherwise cooperate with the Defending Party.  The Indemnitor shall be
responsible for all reasonable expenses associated with making such documents,
records and materials available and for all reasonable expenses of any employees
or other persons made available by the Indemnitee to the Indemnitor hereunder,
which expense shall not exceed the actual cost to the Indemnitee associated with
such employees and other persons.
 
6.7
Settlement of Third Party Claims

 
If an Indemnitor elects to assume the defence of any Third Party Claim as
provided in Section 6.5, the Indemnitor shall not be liable for any legal
expenses incurred by the Indemnitee in connection with the defence of such Third
Party Claim following the receipt by the Indemnitee of notice of such
assumption.  However, if the Indemnitor fails to take reasonable steps necessary
to defend diligently such Third Party Claim within thirty (30) days after
receiving notice from the Indemnitee that the Indemnitee believes on reasonable
grounds that the Indemnitor has failed to take such steps, the Indemnitee may,
at its option, elect to assume the defence of and to negotiate, settle or
compromise the Third Party Claim assisted by counsel of its own choosing and the
Indemnitor shall also be liable for all reasonable costs and expenses paid or
incurred in connection therewith.  The Indemnitor shall not, without the prior
written consent of the Indemnitee, enter into any compromise or settlement of a
Third Party Claim, which consent cannot be unreasonably withheld.
 
6.8
Direct Claims

 
Any Direct Claim shall be asserted by giving the Indemnitor reasonably prompt
written notice thereof, but in any event not later than sixty (60) days after
the Indemnitee becomes aware of such Direct Claim.  The Indemnitor shall then
have a period of thirty (30) days within which to respond in writing to such
Direct Claim.  If the Indemnitor does not so respond within such thirty (30) day
period, the Indemnitor shall be deemed to have rejected such Claim, and in such
event the Indemnitee shall be free to pursue such remedies as may be available
to the Indemnitee.
 
6.9
Failure to Give Timely Notice

 
A failure to give timely notice as provided in this 6 shall not affect the
rights or obligations of any Party except and only to the extent that, as a
result of such failure, any Party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure.
 
6.10
Reductions and Subrogation

 
If the amount of any Loss at any time subsequent to the making of an Indemnity
Payment in respect of that Loss is reduced by any recovery, settlement or
otherwise under or pursuant to any insurance coverage, or pursuant to any claim,
recovery, settlement or payment by or against any other Person, the amount of
such reduction (less any costs, expenses (including Taxes) or premiums incurred
in connection therewith), shall promptly be repaid by the Indemnitee to the
Indemnitor.  Upon making a full Indemnity Payment, the Indemnitor shall, to the
extent of such Indemnity Payment, be subrogated to all rights of the Indemnitee
against any third party that is not an Affiliate of the Indemnitee in respect of
the Loss to which the Indemnity Payment relates.  Until the Indemnitee recovers
full payment of its Loss, any and all claims of the Indemnitor against any such
third party on account of such Indemnity Payment shall be postponed and
subordinated in right of payment to the Indemnitee’s rights against such third
party.  Without limiting the generality or effect of any other provision hereof,
the Indemnitee and Indemnitor shall duly execute upon request all instruments
reasonably necessary to evidence and perfect such postponement and
subordination.
  
 
- 54 -

--------------------------------------------------------------------------------

 
 
6.11
Payment and Interest

 
All Losses shall bear interest at the prime rate of the Bank of Montreal plus
3%, calculated and payable monthly, both before and after judgment, with
interest on overdue interest at the same rate, from the date that the Indemnitee
disbursed funds, suffered damages or losses or incurred a loss, liability or
expense in respect of a Loss, to the date of payment by the Indemnitor to the
Indemnitee.
 
6.12
Maximum/Minimum Limitation

 
No Claim may be asserted by the Purchaser or the Purchaser’s Representatives
under Section 6.1.1(a), or the Vendors or the Vendors’ Representative pursuant
to Section 6.2.1(a), unless the aggregate of the Losses of the Purchaser and the
Purchaser’s Representatives, or the Vendors and the Vendors’ Representative, as
the case may be, collectively, in respect of any Claim or Claims reaches
$65,000.00 (the “Deductible Amount”) in the aggregate.  In the event that the
Purchaser brings a Claim for an amount in excess of the Deductible Amount, the
Purchaser shall be entitled to indemnification only for the amount exceeding the
Deductible Amount. Moreover, in no event shall the Vendors be obligated to
indemnify the Purchaser or the Purchaser’s Representatives under the provisions
of Section 6.1.1(a), for an amount in excess of the Purchase Price (as adjusted
as set forth in Section 2.5).
 
6.13
Additional Rules and Procedures

 
The Indemnitee and the Indemnitor shall co-operate fully with each other with
respect to Third Party Claims, shall keep each other fully advised with respect
thereto (including supplying copies of all relevant documentation promptly as it
becomes available) and shall each designate a senior officer who will keep
himself informed about and be prepared to discuss the Third Party Claim with his
counterpart and with counsel at all reasonable times.
 
6.14
Set-Off

 
Notwithstanding any provisions of this Agreement, the Purchaser shall have the
right to set off the amount of any Claim or Loss against any amount owing to any
of the Vendors. Nothing contained in this Section 6.14 shall entitle the
Purchaser to receive any portion of the Escrowed Funds other than in accordance
with the Escrow Agreement.
 
6.15
Cumulative Recourses

 
The rights set out in this 6 with respect to any Claims or Losses relating to or
arising from any breach of the representations, warranties or covenants
contained in this Agreement are cumulative and are in addition to, and not
exclusive or in substitution for, any other right or recourse otherwise
available to any Party, whether of law, equity or otherwise.
  
 
- 55 -

--------------------------------------------------------------------------------

 
 
7. 
RETURNS

 
7.1
Customer Claim

 
Whenever a Claim is made by a customer of the Corporation in connection with
goods sold prior to the Closing Date, which relates to the delivery, quantity,
quality or workmanship of such goods, whether such claim is for a rebate,
credit, price adjustment or otherwise, the Vendors shall jointly and solidarily
assume full and exclusive liability therefor and the Vendors and Purchaser shall
attempt to settle each such Claim. The Vendors hereby covenant that they shall
not contact any customer in connection with any such claim without allowing a
representative of the Purchaser to be present by telephone or in person whenever
such contact is made. If the Vendors and the Purchaser cannot agree on the terms
of settlement of a claim within ten (10) Business Days of the making of such
claim the Purchaser may, acting reasonably, settle such claim, in which event
the Vendors shall be jointly and solidarily liable for the full amount of such
claim as settled by the Purchaser together with all reasonable fees and expenses
incurred by the Purchaser in such settlement, and the Vendors shall forthwith
remit such amount to the Purchaser. The Purchaser agrees that no settlement
shall be made for an amount in excess of the higher of (i) Corporation’s
contractual written warranty or (ii) any amount payable pursuant to Applicable
Law.
 
7.2
No Claim Made

 
Whenever a customer of the Corporation elects not to make a Claim but returns to
the Purchaser for credit or refund goods sold prior to the Closing Date, the
Vendors shall jointly and solidarily be obliged to purchase such returned goods
from the Purchaser at a price equal to their invoiced cost to such customer and
the Vendor shall forthwith remit the purchase price therefor to the Purchaser.
 
8. 
RESTRICTIVE COVENANTS

 
8.1
Experience

 
Each of the Vendors and the Corporation hereby acknowledges that its/his
knowledge and expertise in connection with the Corporation and the Business is
of a special and unique character which gives them unusual value, such that any
involvement by either of them in any activity which is similar to or competitive
with the Business would cause irreparable harm to the Purchaser.
 
8.2
Confidential Information

 
Each of the Vendors hereby acknowledges that: (i) in the operation of the
Corporation and the Business, they/he acquired and had access to confidential
information and trade secrets of a special and unique value relating to, inter
alia, the Vendors’ supplier and customer lists and their methods of operations
including, without limitation, their methods of pricing, costing and
manufacturing, identities and capabilities of Employees, marketing strategy and
plans, market share statistics, customer requirements, customer and supplier
contacts, profit margins, discount and rebate agreements, technical plans,
designs and specifications, operational strengths and weaknesses (collectively,
the “Confidential Information”); (ii) the right to maintain confidentiality of
such confidential information and trade secrets constitutes a proprietary right
which the Purchaser is entitled to protect; and (iii) the disclosure thereof
would cause irreparable harm to the Purchaser that it is acquiring by entering
into this Agreement with the Vendors.
  
 
- 56 -

--------------------------------------------------------------------------------

 
 
8.3
Territory

 
Each of the Vendors hereby further acknowledges that the Corporation sells and
markets its products and otherwise carries on the Business throughout the
Territory.  For the purpose of this Agreement, the “Territory” shall mean
Canada.
 
8.4
Non-Competition

 
Each of the Vendors hereby covenants and agrees that during the period ending
five (5) years after the Closing Date, none of them will, anywhere in the
Territory, either on their own behalf or on behalf of any other Person, directly
or indirectly, in any capacity whatsoever including, without limitation, as an
employer, employee, principal, agent, joint venturer, partner, lender,
shareholder or other equity holder, independent contractor, licensor, licensee,
franchisor, franchisee, distributor, consultant, supplier, trustee, or by,
through or otherwise in connection with any Person, carry on, be engaged in,
concerned with, advise, loan money to, guarantee the debts or obligations of,
otherwise have any financial interest in or be otherwise commercially involved
in or consent to its name or any part thereof being used or associated with, any
Competitive Business. The foregoing shall not prevent each of the Vendors from
acquiring and holding in the aggregate not more than five percent (5%) of the
issued and outstanding shares of any public corporation which engages in any
Competitive Business.
 
8.5
Non-Solicitation

 
8.5.1
Each of the Vendors hereby covenants and agrees that during the period ending
five (5) years after the Closing Date, none of them will, either, on their
behalf or on behalf of any other Person, directly or indirectly, in any capacity
whatsoever including, without limitation, as an employer, employee, principal,
agent, joint venturer, partner, shareholder or other equity holder, independent
contractor, licensor, licensee, franchisor, franchisee, distributor, consultant,
supplier, trustee, or by, through or otherwise in connection with any Person, on
behalf of any Competitive Business:

 
 
(a)
canvass, solicit, procure or assist the canvassing or soliciting of any customer
or prospective customer of the Corporation;

 
 
(b)
discourage or attempt to discourage any customer or prospective customer of the
Corporation from obtaining or purchasing any services or products relating to
the Business from the Purchaser; or

 
 
(c)
supply or procure or assist the supply of any goods or services to any customer
or any prospective customer of the Corporation.

 
8.6
Employees

 
Each of the Vendors hereby covenants and agrees that during the period ending
five (5) years after the Closing Date, none of them will, on their own behalf or
on behalf of any other Person, directly or indirectly, in any capacity
whatsoever including, without limitation, as an employer, employee, principal,
agent, joint venturer, partner, shareholder or other equity holder, independent
contractor, licensor, licensee, franchisor, franchisee, distributor, consultant,
supplier, trustee, or by, through or otherwise in connection with any Person
employ, offer employment to or solicit the employment or engagement of or
otherwise entice away from the employment of the Purchaser or any of its
Affiliates (or procure or assist any Person to do same) any individual who is
employed by the Corporation on the Closing Date, or interfere in any way with
the employer/employee relations between any such employee and the Purchaser or
its Affiliates, whether or not such individual would commit any breach of his
contract or terms of employment by his reason of leaving the employ of his
employer.
  
 
- 57 -

--------------------------------------------------------------------------------

 
 
8.7
Interference

 
Each of the Vendors hereby covenants and agrees that none of them will, either
on their own behalf or on behalf of any other Person, directly or indirectly, in
any capacity whatsoever including, without limitation, as an employer, employee,
principal, agent, joint venturer, partner, shareholder or other equity holder,
independent contractor, licensor, licensee, franchisor, franchisee, distributor,
consultant, supplier, trustee, or by, through or otherwise in connection with
any Person, interfere or attempt to interfere with the Business heretofore
carried on by the Purchaser after the Closing Date or persuade or attempt to
persuade any customer, prospective customer of the Corporation, Employee, or
supplier of the Business as carried on by the Purchaser after the Closing Date
to discontinue or alter such Person’s relationship with the Business as carried
on by the Purchaser.
  
8.8
Confidentiality

 
Each of the Vendors hereby covenants and agrees that each of them will treat and
maintain all Confidential Information strictly confidential and take all
necessary steps to preserve the secrecy thereof. Without limiting the generality
of the foregoing, each of the Vendors covenants and agrees to never use,
discuss, reproduce, furnish, divulge or make available or accessible any
Confidential Information with respect to the Corporation’s methods, processes,
techniques, customers, suppliers, trade secrets or other confidential aspects of
the Business including, without limitation, the Confidential Information or any
other matter relating to the Intellectual Property Rights of the Corporation.
 
8.9
Duration

 
The duration of any violation of the foregoing restrictive covenants shall be
added to the duration of the restrictive covenants.
 
8.10
Acknowledgements

 
8.10.1
Each of the Vendors hereby further acknowledges that:

 
 
(a)
the completion of the transactions for the sales of the Shares is of significant
monetary and other benefit to it/him;

 
 
(b)
the Purchaser has a legitimate interest in protecting its ability to continue to
develop and promote the Business in the Territory, free from interference,
whether direct or indirect, on its part and that, but for the agreement of the
Vendors to enter into the restrictive covenants set forth in this Section 8, the
Purchaser would not have completed the transactions contemplated by this
Agreement;

  
 
- 58 -

--------------------------------------------------------------------------------

 
 
 
(c)
all of the restrictive covenants in this Section 8 are reasonable as to
duration, geographic scope and business scope and that those restrictions are
not unreasonably restrictive of the Vendors;

 
 
(d)
they are commercially sophisticated and obtained independent legal advice
regarding the covenants contained in this Section 8 before executing this
Agreement, and had the opportunity to negotiate over these restrictive covenants
as part of the transactions contemplated by this Agreement;

 
 
(e)
if they had any concerns about the reasonableness, clarity, interpretation or
enforceability of the covenants contained in this Section 8 or any of them, the
Vendors have discussed those concerns with their counsel and have raised them
with the Purchaser and its solicitors, and the Vendors no longer have any such
concerns and are satisfied that the restrictive covenants are reasonable, clear
and legally enforceable.

 
 
(f)
the foregoing restrictive covenants are both necessary and reasonable for the
protection of the legitimate business interests of the Purchaser that the
Purchaser is acquiring and its execution of this Agreement reflects its desire
and intent that such provisions be upheld in their entirety and that the
Purchaser have the full benefit of same.

 
8.11
Recourses

 
Each of the Vendors hereby acknowledges that any actual or threatened violation
of any covenant contained in this Section 8 will cause irreparable harm to the
Purchaser, the exact amount of which will be impossible to ascertain and that
therefore damages would be an insufficient remedy, and by reason of same, the
Vendors hereby further agree that the Purchaser shall be entitled to injunctive
relief in order to prevent any such actual or threatened violation, in addition
to such other recourses that may be available to them in law or equity or by
agreement between the Parties.
 
8.12
Enforceability

 
In the event that any provision of the restrictive covenants set out in this
Section 8 shall be held to be invalid or unenforceable by a court of competent
jurisdiction or if any provision of any statute of any jurisdiction invalidates
or annuls such restrictive covenants or any part thereof, for any reason,
including geographic scope, the scope of activities retrained or the duration of
same, such invalidity or unenforceability shall attach only to such provision
and shall not affect or render invalid or unenforceable any other provision of
this Section 8 or this Agreement.  However, the Vendors and the Purchaser
collectively express the intention that the restrictive covenants in this
Section 8 be enforced to their fullest extent.  Therefore, in the event that any
provision of these restrictive covenants is held to be invalid or unenforceable,
the Vendors and the Purchaser agree to replace such invalid or unenforceable
provision with a valid and enforceable provision that will protect the business
interests of the Purchaser consistent with the intention of this Section 8.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
9. 
MISCELLANEOUS

 
9.1
Vendors’ Representative

 
9.1.1
Appointment

 
Each Vendor hereby irrevocably designates and appoints Mazoyer as its
attorneys-in-fact and mandatary (the “Vendors’ Representative”), such
designation and appointment being coupled with an interest, with full power of
substitution for such persons to serve as the representatives of such Vendor,
and to perform all such acts and execute and deliver any and all agreements,
amendments, instruments, certificates and other documents as are required,
authorized or contemplated by this Agreement and in connection or the
transactions contemplated hereby to be performed by such Vendor, and such Vendor
hereby acknowledges that the Vendors’ Representative shall be authorized to take
any action so required, authorized or contemplated by such Vendor pursuant to
transactions contemplated hereby.  The Purchaser will be entitled to rely upon
any action taken, including all documents executed or delivered pursuant to this
Agreement and the transactions contemplated hereby and other documents,
instruments, notices and certificates executed on behalf of any Vendor, by the
Vendors’ Representative and the Purchaser is and will be entitled and authorized
to give notices to the Vendors’ Representative in full satisfaction of any right
or obligation to give any notice contemplated by this Agreement and the
transactions contemplated hereby to any such Vendor.
 
9.1.2
Authorizations

 
The Vendors hereby authorize the Vendors’ Representative (i) to take all action
necessary in connection with any matters relating to this Agreement and the
transactions contemplated hereby, (ii) to execute this Agreement and all other
documents required to be executed to carry out the transactions contemplated
hereby to which the Vendors are required to be a party, with such amendments and
modifications as the Vendors’ Representative deem necessary or appropriate;
(iii) to make all decisions relating to the determination of any aspect of the
Purchase Price, including any Adjustments or allocations as among the Vendors
and to accept and to make any Purchase Price payments and (iv) to give and
receive all notices required to be given or received, as applicable, in each
case, under this Agreement and the transactions contemplated hereby by or on
behalf of such Vendors.
 
9.1.3
Decisions Binding

 
All decisions and actions by the Vendors’ Representative, including, without
limitation, the execution and delivery of this Agreement and the transactions
contemplated therein to which the Vendors are required to be a party, with such
amendments and modifications as the Vendors’ Representative deem necessary or
appropriate shall be binding upon all of the Vendors and no Vendor shall have
the right to object, dissent, protest or otherwise contest the same.
 
9.1.4
Agreement

 
By their execution of this Agreement, each of the Vendors agrees that:
 
 
(a)
the Purchaser shall be able to rely conclusively on the instructions and
directions of the Vendors’ Representative as to any matters hereunder or any
other actions required or desirable to be taken by the Vendors hereunder and no
Vendor shall have any cause of action against the Purchaser for any action taken
by the Purchaser in reliance upon the instructions or decisions of the Vendors’
Representative;

  
 
- 60 -

--------------------------------------------------------------------------------

 
 
 
(b)
all actions, decisions and instructions of the Vendors’ Representative, shall be
conclusive and binding upon all of the Vendors and no Vendor shall have any
cause of action against the Vendors’ Representative for any action taken or not
taken, decision made or instruction given by the Vendors’ Representative under
this Agreement, except for fraud or wilful breach of this agreement by the
Vendors’ Representative;

 
 
(c)
the provisions of this Section 9.1.4 are independent and several, are
irrevocable and coupled with an interest and shall be enforceable
notwithstanding any rights or recourses that any Vendors may have in connection
with the transactions contemplated hereby; and

 
 
(d)
the provisions of this Section 9.1.4 shall be binding upon the heirs, legal
representatives, successors and assigns of each Vendor, and any references in
this agreement to a Vendor or Vendors shall mean and include the successors to
the Vendor’s rights hereunder, whether pursuant to testamentary disposition, the
laws of descent and distribution or otherwise.

 
9.1.5
Fees and Expenses

 
All fees and expenses incurred by the Vendors’ Representative in connection with
this Agreement and any other documents pursuant to the transactions contemplated
hereby shall be paid by the Vendors based on the allocation of the Purchase
Price made to each Vendor as contemplated herein. The Vendors’ Representative
shall be entitled to receive payment of or reimbursement for such fees and
expenses from the Purchase Price released to the Vendors’ Representative prior
to calculating and paying each Vendor’s percentage of such released amount.
 
9.2
Further Assurances

 
Each Party shall from time to time execute and deliver or cause to be executed
and delivered all such further documents and instruments and do or cause to be
done all further acts and things as the other Party may, before or after the
Closing Time, reasonably require as being necessary or desirable in order to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement or any provision hereof.
 
9.3
Public Announcements

 
Except to the extent required by Applicable Law, each Party agrees that no
disclosure or public announcement regarding this Agreement or the transactions
contemplated hereby shall be made by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
provided that the Purchaser’s parent is a public entity and must comply with
Applicable Law in this regard.
  
 
- 61 -

--------------------------------------------------------------------------------

 
 
9.4
Notices

 
9.4.1
Any notice, direction or other communication (in this Section, a “notice”)
required or permitted to be given to a Party shall be in writing and shall be
sufficiently given if delivered personally, sent by nationally recognized
courier service, transmitted by facsimile or sent by PDF as follows:

  
 
(a)
in the case of the Vendors, at:

 

FIDUCIE FAMILIALE MAZOYER
423 Chemin Priest
Sutton QC  J0E 2K0
Attention:  Gilles Mazoyer


Fax No.:  [l]
 
BON-ANGE INC.
423 Chemin Priest
Sutton QC  J0E 2K0
Attention:  Gilles Mazoyer


Fax No.:  [l]


GILLES MAZOYER
423 Chemin Priest
Sutton QC  J0E 2K0


Fax No.:  [l]
 
with a copy to:


BERNARD-BRASSARD llp
101, Roland-Therrien, Suite 200
Longueuil QC  J4H 4B9
Attention: Renaud Lanthier


Fax No.:  450-670-0673
 
 
(b)
in the case of the Purchaser at

  
 
- 62 -

--------------------------------------------------------------------------------

 
   
7834080 CANADA INC.
Care of: Pioneer  Power Solutions, Inc.
400 Kelby Street – 9th Floor
Fort Lee NJ 07024
Attention:  Nathan Mazurek


Fax No.:  212-867-1325
 
with a copy to:


FRASER MILNER CASGRAIN llp
1 Place Ville-Marie, Suite 3900
Montreal QC  H3B 4M7
Attention:  Norman Issley


Fax No.:  514-866-2241
 
9.4.2
Any notice delivered personally, or by a nationally recognized courier service
shall be deemed to have been given and received on the day on which it was
delivered, if delivered prior to 5:00 p.m. (recipient’s time) on a Business Day;
otherwise on the first (1st) Business Day thereafter.  Any notice transmitted by
facsimile or PDF shall be deemed to have been given and received on the day of
its transmission if the machine from which it was sent receives the answerback
code of the Party to whom it was sent prior to 5:00 p.m. (recipient’s time) on
such day; otherwise on the first (1st) Business Day thereafter.

 
9.4.3
Any Party may change its address for service from time to time by notice given
to each of the other Parties in accordance with the foregoing provisions.

 
9.5
Time of the Essence  

 
Time shall be of the essence of this Agreement.
 
9.6
Costs and Expenses

 
Except as otherwise provided herein, each Party shall be responsible for all
costs and expenses (including the fees and disbursements of legal counsel,
bankers, investment bankers, accountants, brokers and other advisors) incurred
by it in connection with this Agreement and the transactions contemplated
herein.
 
9.7
Effect of Closing

 
All provisions of this Agreement shall remain in full force and effect
notwithstanding the Closing, subject only to the limitation periods specified in
Sections 3.4 and 3.5 and the related indemnities in 6.
 
9.8
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and both of which together shall constitute one and the same
instrument.  To evidence its execution of an original counterpart of this
Agreement, a Party may send a copy of its original signature on the execution
page hereof to another Party by facsimile transmission or electronic mail and
such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Party.
  
 
- 63 -

--------------------------------------------------------------------------------

 
 
9.9
Assignment

 
This Agreement may not be assigned by the Parties without the prior written
consent of each other Party, provided that the Purchaser may assign this
Agreement to an Affiliate without the consent of the Vendors but such assignment
shall not release the Purchaser from any of its liability or obligations
pursuant hereto.
 
9.10
Parties in Interest

 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors, including any successor by reason of the
amalgamation or merger of a Party, and permitted assigns.
 
9.11
Third Parties

 
Except as specifically set forth or referred to herein, nothing herein is
intended or shall be construed to confer upon or give to any Person, other than
the Parties and their respective successors, including any successor by reason
of the amalgamation or merger of a Party, any rights or remedies under or by
reason of this Agreement.
 
9.12
Commission

 
Each Party represents and warrants to the other Parties that such other Parties
will not be liable for any brokerage commission, finder’s fee or other similar
payment in connection with the transactions contemplated hereby because of any
action taken by, or agreement or understanding reached by, that Party.
 
9.13
Language

 
The Parties have requested that this Agreement and all other agreements,
documents or notices related thereto be drawn up in English. Les parties ont
exigé que cette convention et toutes les ententes, documents ou avis y afférents
soient rédigés en anglais.
 
[The rest of this page is intentionally left blank – signatures to follow.]
  

 
- 64 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.
 

 
FIDUCIE FAMILIALE MAZOYER
         
 
Per:
/s/ Gilles Mazoyer     Name:  Gilles Mazoyer     Title:  Trustee  

 
 
 
Per:
/s/ Carl Bouchard     Name:  Carl Bouchard     Title:  Trustee  

 
 

 
BON-ANGE INC.
         
 
Per:
/s/ Gilles Mazoyer     Name:  Gilles Mazoyer     Title:     

 
 
 
/s/ Gilles Mazoyer       
GILLES MAZOYER
         

 

 
7834080 CANADA INC.
         
 
Per:
/s/ Nathan J. Mazurek     Name:  Nathan J. Mazurek     Title:  President  

 

